

Exhibit 10.2



[through Amendment No. 45]








AMENDMENT NO. 5 TO AMENDED AND RESTATED
SENIOR SECURED REVOLVING CREDIT AGREEMENT
This AMENDMENT NO. 5 with respect to the Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of February 22, 2011 (as amended by that
certain Amendment No. 1 to Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of July 8, 2011, that certain Incremental Assumption
Agreement, dated as of July 8, 2011, that certain Waiver Letter, dated as of
August 3, 2011, that certain Amendment No. 2 to Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of November 29, 2011, that certain
Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of February 29, 2012, that certain Amendment No. 4 to
Amended and Restated Senior Secured Revolving Credit Agreement, dated as of
November 30, 2012, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), is made as of August 6,
2013, among Fifth Street Finance Corp., a Delaware corporation (the “Borrower”),
FSFC Holdings, Inc., a Delaware corporation (“FSFC”), Fifth Street Fund of Funds
LLC, a Delaware limited liability company (“Fifth Street”; collectively with
FSFC, the “Subsidiary Guarantors”), the Lenders party hereto (the “Lenders”),
and ING CAPITAL LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders under the Credit Agreement and as
collateral agent for the parties defined as “Secured Parties” under the
Guarantee and Security Agreement (the “Amendment”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and the Lenders
signatory hereto and the Administrative Agent have agreed to do so on the terms
and subject to the conditions contained in this Amendment; and
WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain lenders under the Credit Agreement
identified in writing by the Administrative Agent to the Borrower (the “Exiting
Lenders”, and each an “Exiting Lender”) with a corresponding termination of each
such Exiting Lender's commitments (the “Prepayment”)




--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION I
AMENDMENT AND PREPAYMENT



(a)Subject to the satisfaction of the conditions precedent set forth in Section
2.1 hereof, the Credit Agreement is hereby amended as described in the marked
version attached hereto as Exhibit A.
(b)The Schedules to the Credit Agreement are hereby amended by deleting
Schedules 1.01(b), 3.11(a) and 3.15 thereto and replacing it with Schedules
1.01(b), 3.11(a) and 3.15 attached hereto.
(c) The Lenders hereby consent to the Prepayment on the terms and conditions set
forth in Section 2.9 hereof.


SECTION II MISCELLANEOUS


2.1      Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Effective Date”) on which the following
conditions are satisfied:
(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by the Borrower, each Subsidiary Guarantor, the
Issuing Bank and each Lender.
(b)The Administrative Agent shall have received reimbursement for all of its
reasonable out-of-pocket costs and expenses in accordance with Section 2.4
hereto.
(c)The Administrative Agent shall have received, for its account and on account
of each Lender, all fees in connection with this Amendment in accordance with
any fee letter or commitment letter, between the Borrower and ING or the
Borrower and any Lender.
(d)The Borrower shall have paid to the Administrative Agent and the Lenders all
accrued but unpaid interest as of the date hereof, calculated at the rate set
forth in the Credit Agreement (for clarity, without giving effect to the
Amendment).
(e)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated as of the date
hereof) of Rutan & Tucker, LLP, counsel for the Obligors, in form and substance
reasonably acceptable to the Administrative Agent and covering this Amendment
and any other matter as the Administrative Agent may reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).
(f)The Administrative Agent shall have received: (i) a certificate, from the
secretary of each Obligor, that there has been no change to the organizational
documents of each Obligor delivered as of February 22, 2011, (ii) signature and
incumbency certificates of the officers of such Person executing this Amendment,
(iii) resolutions of the board of directors or similar governing body of each
Obligor approving and authorizing the execution, delivery and performance of
this Amendment, (iv) a good standing certificate from the applicable
Governmental Authority of each Obligor's jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the date hereof, and (v) such other documents and




--------------------------------------------------------------------------------



certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, the
authorization of this Amendment and any other legal matters relating to the
Obligors, all in form and substance satisfactory to the Administrative Agent and
its counsel.


2.2     Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:
(a)     This Amendment has been duly authorized, executed and delivered by the
Borrower and each Subsidiary Guarantor party hereto, and constitutes a legal,
valid and binding obligation of the Borrower and each Subsidiary Guarantor party
hereto enforceable in accordance with its terms. The Credit Agreement, as
amended by this Amendment, constitutes legal, valid and binding obligations of
the Borrower and the Subsidiary Guarantors enforceable in accordance with their
respective terms.
(b)    The representations and warranties set forth in Article 3 of the Credit
Agreement and the representations and warranties in each other Loan Document,
are true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct is all respects) on and as of the Effective Date or as
to any such representations and warranties that refer to a specific date, as of
such specific date, with the same effect as though made on and as of the
Effective Date.
(c) No Default or Event of Default has occurred and is continuing under the
Credit Agreement.


2.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.


2.4    Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, including, without limitation, the
reasonable fees, charges and disbursements of legal counsel to the
Administrative Agent.


2.5    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


2.6    Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.06, 9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated
by reference.


2.7    Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Issuing Bank, the Collateral Agent, the




--------------------------------------------------------------------------------



Borrower or the Subsidiary Guarantors under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the Effective Date, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute a Loan Document.


2.8    Consent and Reaffirmation. (a) Each Subsidiary Guarantor hereby consents
to this Amendment and the transactions contemplated hereby, (b) the Borrower and
each Subsidiary Guarantor agree that, notwithstanding the effectiveness of this
Amendment, the Guarantee and Security Agreement and each of the other Security
Documents continue to be in full force and effect, (c) each Subsidiary Guarantor
confirms its guarantee of the Secured Obligations (as defined in the Guarantee
and Security Agreement and which definition, for clarity, incorporates by
reference the Obligations under the Credit Agreement as amended hereby) and the
Borrower and each Subsidiary Guarantor confirm their grant of a security
interest in their assets as Collateral for the Secured Obligations, all as
provided in the Loan Documents, and (d) the Borrower and each Subsidiary
Guarantor acknowledge that such guarantee and/or grant continues in full force
and effect in respect of, and to secure, the Secured Obligations.


2.9    Prepayment of Exiting Lenders. On the Effective Date, the Borrower shall
prepay to each Exiting Lender such Exiting Lender's pro rata portion of the
Loans, including (i) all accrued but unpaid commitment fees relating to such
Loans as of such date, (ii) all accrued but unpaid interest relating to such
Loans as of such date (in each case, calculated at the rate set forth in the
Credit Agreement without giving effect to the Amendment), and (iii) all other
amounts, if any, payable under Section 2.14 of the Credit Agreement as a result
of, and solely in connection with, such prepayment. Upon the receipt of such
prepayment, the Exiting Lenders shall cease to be “Lenders” under the Credit
Agreement, but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.03 with respect to facts and circumstances occurring prior to
the Effective Date.


2.10    Reallocation of Commitments. On the Effective Date, immediately
following or substantially contemporaneously with the prepayment described in
Section 2.9 hereof, the Borrower shall (A) prepay the Loans (if any) that are
outstanding immediately prior to the Effective Date in full (other than any
Loans that have already been prepaid pursuant to Section 2.9), and
(B) simultaneously borrow new Loans under the Credit Agreement in an amount
equal to such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the Lenders shall make and
receive payments among themselves, as administered by and in a manner acceptable
to the Administrative Agent, so that, after giving effect thereto, the Loans are
held ratably by the Lenders in accordance with the respective Commitments of
such Lenders (as set forth




--------------------------------------------------------------------------------



in Schedule 1.01(b) of the Credit Agreement). Each of the Lenders agrees to
waive repayment of the amounts, if any, payable under Section 2.14 of the Credit
Agreement as a result of, and solely in connection with, any such prepayment.
Concurrently therewith, the Lenders shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their commitments as so revised.


2.11    New Lenders.
(a)    On the Effective Date, substantially contemporaneously with the
reallocation described in Section 2.10 each person identified as a “New Lender”
on the signature pages hereto (each, a “New Lender”) shall make a payment to the
Administrative Agent, for the account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such section, so that
after giving effect to such payment and to the distribution thereof to other
Lenders, the Loans are held ratably by the Lenders in accordance with the
respective Commitments of such Lenders.
(b)     As of the Effective Date, each New Lender shall become a Lender under
the Credit Agreement and shall have all the rights and obligations of a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto.


[REST OF PAGE INTENTIONALLY LEFT BLANK]    




--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
FIFTH STREET FINANCE CORP., as Borrower




By:                
Name: Bernard D. Berman
Title: President
 


FSFC HOLDINGS, INC., as Subsidiary Guarantor




By:                
Name: Bernard D. Berman
Title: President




FIFTH STREET FUND OF FUNDS LLC, as Subsidiary Guarantor




By:                
Name: Bernard D. Berman
Title: President




--------------------------------------------------------------------------------







ING CAPITAL, LLC, as Administrative Agent, Collateral Agent, Issuing Bank and as
a Lender




By:                
Name:
Title:








--------------------------------------------------------------------------------



UBS LOAN FINANCE LLC, as Exiting Lender




By:                
Name:
Title:


By:                
Name:
Title:




--------------------------------------------------------------------------------









MORGAN STANLEY BANK, N.A., as a Lender




By:                
Name:
Title:






--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender




By:                
Name:
Title:






--------------------------------------------------------------------------------







KEY EQUIPMENT FINANCE, INC., as a Lender




By:                    
Name:
Title:




--------------------------------------------------------------------------------





DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender




By:                    
Name:
Title:






By:                    
Name:
Title:




--------------------------------------------------------------------------------













BARCLAYS BANK PLC, as a Lender




By:                    
Name:
Title:




--------------------------------------------------------------------------------





STIFEL BANK & TRUST, as a Lender




By:                    
Name:
Title:




--------------------------------------------------------------------------------







RAYMOND JAMES BANK, N.A, as a Lender




By:                    
Name:
Title:




--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORP., as a Lender




By:                    
Name:
Title:






--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender




By:                    
Name:
Title:




--------------------------------------------------------------------------------





STAMFORD FIRST BANK, A DIVISION OF THE BANK OF NEW CANAAN, as Exiting Lender




By:                    
Name:
Title:




--------------------------------------------------------------------------------





WEBSTER BANK, N.A., as a New Lender




By:                    
Name:
Title:
    




--------------------------------------------------------------------------------



EXHIBIT A














--------------------------------------------------------------------------------

Composite Conformed Copy
[through Amendment No.45]




--------------------------------------------------------------------------------











AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT


dated as of


February 22, 2011


among


FIFTH STREET FINANCE CORP.
as Borrower


The LENDERS Party Hereto


and


ING CAPITAL LLC
as Administrative Agent





--------------------------------------------------------------------------------





ING CAPITAL LLC
as Arranger and Bookrunner







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I

DEFINITIONS
SECTION 1.01.
Defined Terms 1

SECTION 1.02.
Classification of Loans and Borrowings 2931

SECTION 1.03.
Terms Generally 2931

SECTION 1.04.
Accounting Terms; GAAP 3031

ARTICLE II

THE CREDITS
SECTION 2.01.
The Commitments 3032

SECTION 2.02.
Loans and Borrowings 3132

SECTION 2.03.
Requests for Borrowings 3133

SECTION 2.04.
Letters of Credit 3234

SECTION 2.05.
Funding of Borrowings 3738

SECTION 2.06.
Interest Elections 3739

SECTION 2.07.
Termination, Reduction or Increase of the Commitments 3840

SECTION 2.08.
Repayment of Loans; Evidence of Debt 4143

SECTION 2.09.
Prepayment of Loans 4244

SECTION 2.10.
Fees 4446

SECTION 2.11.
Interest 4547

SECTION 2.12.
Alternate Rate of Interest 4648

SECTION 2.13.
Increased Costs 4647

SECTION 2.14.
Break Funding Payments 4749

SECTION 2.15.
Taxes 4850

SECTION 2.16.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs 5153

SECTION 2.17.
Defaulting Lenders 5355

SECTION 2.18.
Mitigation Obligations; Replacement of Lenders 5557

ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers 5658

SECTION 3.02.
Authorization; Enforceability 5658

SECTION 3.03.
Governmental Approvals; No Conflicts 5657

SECTION 3.04.
Financial Condition; No Material Adverse Effect 5759

SECTION 3.05.
Litigation 5759

SECTION 3.06.
Compliance with Laws and Agreements 5759


(i)
Doc#: US1:8724984v1

--------------------------------------------------------------------------------



Exhibit 10.2

SECTION 3.07.
Taxes 5759

SECTION 3.08.
ERISA 5859

SECTION 3.09.
Disclosure 5859

SECTION 3.10.
Investment Company Act; Margin Regulations 5859

SECTION 3.11.
Material Agreements and Liens 5961

SECTION 3.12.
Subsidiaries and Investments 5961

SECTION 3.13.
Properties 5962

SECTION 3.14.
Solvency 6062

SECTION 3.15.
Affiliate Agreements 6062

SECTION 3.16.
Structured Subsidiaries 6062

ARTICLE IV

CONDITIONS
SECTION 4.01.
Restatement Effective Date 6062

SECTION 4.02.
Each Credit Event 6263

ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01.
Financial Statements and Other Information 6365

SECTION 5.02.
Notices of Material Events 6566

SECTION 5.03.
Existence; Conduct of Business 6668

SECTION 5.04.
Payment of Obligations 6668

SECTION 5.05.
Maintenance of Properties; Insurance 6668

SECTION 5.06.
Books and Records; Inspection and Audit Rights 6669

SECTION 5.07.
Compliance with Laws and Agreements 6769

SECTION 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances 6769

SECTION 5.09.
Use of Proceeds 7072

SECTION 5.10.
Status of RIC and BDC 7073

SECTION 5.11.
Investment Policies 7173

SECTION 5.12.
Portfolio Valuation and Diversification Etc.; Risk Factor Ratings 7173

SECTION 5.13.
Calculation of Borrowing Base 7379

ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.
Indebtedness 8088

SECTION 6.02.
Liens 8290

SECTION 6.03.
Fundamental Changes 8291

SECTION 6.04.
Investments 8492

SECTION 6.05.
Restricted Payments 8593

SECTION 6.06.
Certain Restrictions on Subsidiaries 8594





--------------------------------------------------------------------------------



Exhibit 10.2

SECTION 6.07.
Certain Financial Covenants 8694

SECTION 6.08.
Transactions with Affiliates 8694

SECTION 6.09.
Lines of Business 8695

SECTION 6.10.
No Further Negative Pledge 8795

SECTION 6.11.
Modifications of Indebtedness and Affiliate Agreements 8796

SECTION 6.12.
Payments of Longer-Term Indebtedness 8896

SECTION 6.13.
Modification of Investment Policies and Proprietary Rating System 8896

SECTION 6.14.
SBIC Guarantee 8896

ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

THE ADMINISTRATIVE AGENT
SECTION 8.01.
Appointment of the Administrative Agent 92100

SECTION 8.02.
Capacity as Lender 92100

SECTION 8.03.
Limitation of Duties; Exculpation 92100

SECTION 8.04.
Reliance 93101

SECTION 8.05.
Sub-Agents 93101

SECTION 8.06.
Resignation; Successor Administrative Agent 93101

SECTION 8.07.
Reliance by Lenders 94102

SECTION 8.08.
Modifications to Loan Documents 94102

ARTICLE IX

MISCELLANEOUS
SECTION 9.01.
Notices; Electronic Communications 94102

SECTION 9.02.
Waivers; Amendments 96104

SECTION 9.03.
Expenses; Indemnity; Damage Waiver 98106

SECTION 9.04.
Successors and Assigns 100108

SECTION 9.05.
Survival 104113

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 104113

SECTION 9.07.
Severability 105113

SECTION 9.08.
Right of Setoff 105114

SECTION 9.09.
Governing Law; Jurisdiction; Etc 105114

SECTION 9.10.
WAIVER OF JURY TRIAL 106114

SECTION 9.11.
Judgment Currency 106115

SECTION 9.12.
Headings 107115

SECTION 9.13.
Treatment of Certain Information; Confidentiality 107115

SECTION 9.14.
USA PATRIOT Act 108116

SECTION 9.15.
Termination 108117

SECTION 9.16.
Reallocation of Commitments 108117





--------------------------------------------------------------------------------



Exhibit 10.2

SECTION 9.17.
Amendment and Restatement 109117

SECTION 9.18.
No Fiduciary Duty 109118







SCHEDULE 1.01(a)
-    Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)
-    Commitments

SCHEDULE 1.01(c) -
Risk Factors

SCHEDULE 1.01(d)-
Proprietary Ratings System

SCHEDULE 3.11(a)
-    Material Agreements

SCHEDULE 3.11(b)
-    Liens

SCHEDULE 3.12(a)
-    Subsidiaries

SCHEDULE 3.12(b)
-    Investments

SCHEDULE 3.15
-    Affiliate Agreements

SCHEDULE 6.08
-    Transactions with Affiliates









EXHIBIT A
-    Form of Assignment and Assumption

EXHIBIT B
-    Form of Borrowing Base Certificate

EXHIBIT C
-    Form of Promissory Note

EXHIBIT D
-    Form of Amendment and Reaffirmation of Guarantee and Security Agreement

EXHIBIT E - Form of Investment Policy Amendment










--------------------------------------------------------------------------------



AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
February 22, 2011 (this “Agreement”), among FIFTH STREET FINANCE CORP., a
Delaware corporation (the “Borrower”), the LENDERS party hereto, and ING CAPITAL
LLC, as Administrative Agent.
WHEREAS, the Borrower, the Administrative Agent and the Documentation Agent
entered into that certain Senior Secured Revolving Credit Agreement dated as of
May 27, 2010 (as the same has been amended, supplemented or otherwise modified
from time to time until the date hereof, the “Existing Credit Agreement”) with
the lenders party thereto from time to time (the “Existing Lenders”), pursuant
to which the Existing Lenders extended certain commitments and made certain
loans to the Borrower (the “Existing Loans”);
WHEREAS, the Borrower desires to amend the Existing Credit Agreement, to among
other things, provide for increased commitments from certain of the Existing
Lenders and new commitments from certain new lenders party to this Agreement
(the “New Lenders”); and
WHEREAS, the Existing Lenders are willing to make such changes to the Existing
Credit Agreement, and the New Lenders and certain of the Existing Lenders are
willing to provide new commitments, each upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:
“2016 Notes” means the Borrower’s 5.375% Convertible Senior Notes due 2016
pursuant to an Indenture, dated April 12, 2011, between the Borrower and
Deutsche Bank Trust Company Americas, as trustee.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.
“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included



Doc#: US1:8724984v1

--------------------------------------------------------------------------------



in the Borrowing Base (excluding any cash held by the Administrative Agent
pursuant to Section 2.04(k)).
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.
“Affiliate Agreements” means, collectively, (a) the Amended and Restated
Investment Advisory Agreement, dated as of April 30, 2008, between the Borrower
and Fifth Street Management LLC, (b) the Administration Agreement, dated as of
December 14, 2007, between the Borrower and FSC, Inc., (c) the Trademark License
Agreement, dated as of December 14, 2007, between the Borrower and Fifth Street
Capital LLC, (d) the Structured Facility Agreements – FSF and (e) the SBIC
Agreements.
“Affiliate Investment” means any Portfolio Investment in a Person in which
either (i) the Borrower or any of its Subsidiaries owns or controls more than
10% of the Equity Interests or (ii) is Controlled by the Borrower or any
Subsidiary.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for deposits in U.S.
dollars for a period of three (3) months plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate,
as the case may be.
“Amendment and Reaffirmation” has the meaning set forth in Section 4.01(a)(ii).
“Amendment No. 4 Effective Date” means November 30, 2012.

2



--------------------------------------------------------------------------------



“Amendment No. 5 Effective Date” means August 6, 2013.
“Applicable Commitment Fee Rate” means, with respect to any period (an
“Applicable Period”), a rate per annum equal to (x) prior to the Amendment No. 4
Effective Date, 0.50%, and from and after the Amendment No. 4 Effective Date,
0.375%, with respect any Unused Portion of the Commitment of any Lender during
such Applicable Period if the utilized portion of the aggregate Commitments
during such Applicable Period (after giving effect to borrowings, prepayments
and commitment reductions during such Applicable Period) is greater than an
amount equal to thirty-five percent (35.00%) of the aggregate Commitments during
such Applicable Period and (y) 1.00%, with respect to any Unused Portion of the
Commitment of any Lender during such Applicable Period if the utilized portion
of the aggregate Commitments during such Applicable Period (after giving effect
to borrowings, prepayments and commitment reductions during such Applicable
Period) is less than or equal to an amount equal to thirty-five percent (35.00%)
of the aggregate Commitments during such Applicable Period.
For purposes of determining the Applicable Commitment Fee Rate, the Commitments
shall be deemed to be utilized to the extent of the outstanding Loans and LC
Exposure of all Lenders.
“Applicable Margin” means:
(a)    “Applicable Margin” means, on any day on or after the Amendment No. 45
Effective Date during which the Borrower maintains a Minimum Credit Rating, (i)
with respect to any ABR Loan, 1.751.25% per annum; and (ii) with respect to any
Eurocurrency Loan, 2.752.25% per annum; 
(b) on any other day on or after the Amendment No. 4 Effective Date, (i) with
respect to any ABR Loan, 2.25% per annum; and (ii) with respect to any
Eurocurrency Loan, 3.25% per annum.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof and (b) in the case of a U.S. Government Security, any
primary dealer in U.S. Government Securities, in the case of each of clauses (a)
and (b) above, as set forth on Schedule 1.01(a) or any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
determination.
“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service approved by the Board
of Directors of the Borrower and designated in writing to the Administrative
Agent (which designation shall be accompanied by a copy of a resolution of the
Board of Directors of the Borrower that such pricing or quotation service has
been approved by the Borrower).

3



--------------------------------------------------------------------------------



“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act). It is
understood and agreed that, so long as the same are Independent third-party
appraisal firms approved by the Board of Directors of the Borrower, Houlihan
Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine and
Company and Lincoln Advisors shall be deemed to be Approved Third-Party
Appraisers.
“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with the
Order dated December 14, 2010, issued by the Securities and Exchange Commission
under Section 6(c) of the Investment Company Act in the matter of Fifth Street
Finance Corp., et al., only so long as (i) such Order is in effect, and (ii) no
obligations have become due and owing pursuant to the terms of the SBIC
Guarantee.
“Asset Manager” means an “asset manager”, “FSAM” or similar business venture or
any entity engaged in similar activity as described in the Investment Policies
in effect on the date hereof, together with its Subsidiaries.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Structured Subsidiary pursuant to the terms of Section 6.03(e) hereof.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.07(f).
“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Commitment Termination Date and the
date of termination of the Commitments.

4



--------------------------------------------------------------------------------



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(y).
“Borrower Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).
“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Loans that have the same Interest Period.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (i) (a) the aggregate Covered Debt Amount as of such
date exceeds (b) the Borrowing Base as of such date, (ii) (a) the aggregate
Covered Debt Amount as of such date exceed the sum of (b)(x) the aggregate value
of all Eligible Portfolio Investments included in the Borrowing Base, less (y)
the aggregate Value of all Eligible Portfolio Investments issued by the four
largest issuers, or (iii) the aggregate Covered Debt Amount (excluding, in the
case of this clause (iii) only, the 2016 Notes) as of such date exceeds 100%
(or, in an Excess Commitment Period, 70%) of the aggregate value of all Eligible
Portfolio Investments included in the Borrowing Base that are Low-Risk Assets.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

5



--------------------------------------------------------------------------------



“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)    Short-Term U.S. Government Securities (as defined in Section 5.13);
(b)    investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof, provided that
such certificates of deposit, banker’s acceptances and time deposits are held in
a securities account (as defined in the Uniform Commercial Code) through which
the Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A‑1 from S&P and at least
P‑1 from Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A‑1 from S&P and at least P‑1 from Moody’s;
(e)    certificates of deposit or bankers’ acceptances with a maturity of ninety
(90) days or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $1,000,000,000; and
(f)    investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

6



--------------------------------------------------------------------------------



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the requisite members of the board of
directors of the Borrower nor (ii) appointed by a majority of the directors so
nominated; or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group other than the Investment Advisor or one of its
Affiliates or another investment advisor reasonably satisfactory to the
Administrative Agent and the Required Lenders in their reasonable discretion.
“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Original Effective Date, (b) any change in any law, rule or regulation
or treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Original Effective Date or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.13(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Original Effective Date, provided that, notwithstanding anything herein to the
contrary, (I) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (II)
all requests, rules, guidelines or directives promulgated by the Bank For
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, and to acquire participations in Letters of Credit, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of each Lender’s Commitment as of the Amendment No. 45
Effective Date is set forth on Schedule 1.01(b), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

7



--------------------------------------------------------------------------------



The aggregate amount of the Lenders’ Commitments as of the Amendment No. 45
Effective Date is $380,000,000480,000,000.
“Commitment Increase” has the meaning assigned to such term in Section 2.07(f).
“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(f).
“Commitment Termination Date” means the date that is the threefour year
anniversary of the Amendment No. 45 Effective Date, unless extended with the
consent of each Lender in its sole and absolute discretion.
“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, cash interest paid in
respect of the stated rate of interest (including any default rate of interest,
if applicable) applicable to any Indebtedness.
“Consolidated Asset Manager” means an Asset Manager that is consolidated under
GAAP on the financial statements of the Borrower.
“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income after deduction of all expenses and
other proper charges other than Taxes, Consolidated Interest Expense and
non-cash employee stock options expense and excluding (a) net realized gains or
losses, (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind (“PIK”) to
the extent such amount exceeds the sum of (i) PIK interest collected in cash
(including any amortization payments on such applicable debt instrument up to
the amount of PIK interest previously capitalized thereon) and (ii) realized
gains collected in cash (net of realized losses), provided that the amount
determined pursuant to this clause (d)(ii) shall not be less than zero, all as
determined in accordance with GAAP, and (e) other non-cash charges and gains to
the extent included to calculate income.
“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of (a) Consolidated EBIT for the four fiscal quarter period
then ending, taken as a single accounting period, to (b) Consolidated Adjusted
Interest Expense for such four fiscal quarter period.
“Consolidated Interest Expense” means, with respect to a Person and for any
period, the total consolidated interest expense (including capitalized interest
expense and interest expense attributable to Capital Lease Obligations) of such
Person and in any event shall include all interest expense with respect to any
Indebtedness in respect of which such Person is wholly or partially liable.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

8



--------------------------------------------------------------------------------



“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness on such date minus (z) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.04(k).
“Covered Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Custodian” means U.S. Bank National Association or any other financial
institution mutually agreeable to the Administrative Agent and the Borrower as
custodian holding Portfolio Investments on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent, any successor in such
capacity. The term “Custodian” includes any agent or sub-custodian acting on
behalf of the Custodian.
“Custodian Account” means an account subject to a Custodian Agreement.
“Custodian Agreement” means, collectively, (i) the Custody Control Agreement,
dated March 30, 2011, among FSFC Holdings, Inc., the Borrower, the Collateral
Agent, and U.S. Bank National Association, (ii) the Custody Control Agreement,
dated March 30, 2011, among the Borrower, the Collateral Agent, and U.S. Bank
National Association; (iii) the Custody Control Agreement, dated March 30, 2011,
among Fifth Street Fund of Funds LLC, the Borrower, the Collateral Agent and
U.S. Bank National Association, and (iv) such other control agreements as may be
entered into by and among an Obligor, the Collateral Agent and a Custodian, in
form and substance acceptable to the Administrative Agent.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made, (b)
notified the Borrower, the Administrative Agent, the Issuing Bank or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement that it does not intend to
comply with its funding obligations under this Agreement (unless such writing or
public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) cannot be satisfied), (c) failed, within three
Business Days after request by the Administrative Agent (based on the reasonable
belief that it may not fulfill its funding obligations), to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit

9



--------------------------------------------------------------------------------



(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount (other than a de minimis amount) required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment (unless in the
case of any Lender referred to in this clause (e) the Borrower, the
Administrative Agent, and the Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder); provided that a Lender shall not qualify as
a Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof.
“Documentation Agent” has the meaning assigned to such term in the recitals to
this Agreement.
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amount of such currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time, for delivery
two Business Days later.
“Dollars” or “$” refers to lawful money of the United States of America.
“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor); provided that no Portfolio Investment
shall constitute an Eligible Portfolio Investment or be included in the
Borrowing Base if (i) (w) the Portfolio Investment is not denominated in United
States or Canadian dollars, (x) the principal operations of the corresponding
Portfolio Company, and any assets of such Portfolio Company pledged as
collateral for such Portfolio Investment are not primarily located in the United
States or Canada or any state, province, commonwealth, territory, possession or
political subdivision thereof (other than Guam), (y) the corresponding Portfolio
Company is not organized under the laws of the

10



--------------------------------------------------------------------------------



United States, Canada or any state, province, commonwealth, territory,
possession or political subdivision thereof (other than Guam), or (z) the
corresponding Portfolio Company is not domiciled within the United States or
Canada or any state, province, commonwealth, territory, possession or political
subdivision thereof (other than Guam); (ii) (x) such Portfolio Investment is
secured primarily by a mortgage, deed of trust or similar lien on real estate,
(y) such Portfolio Investment is issued by a Person whose primary asset is real
estate or (z) the value of such Portfolio Investment is otherwise primarily
derived from real estate; (iii) such Portfolio Investment represents a consumer
obligation (including, without limitation, a mortgage loan, auto loan, credit
card loan or personal loan); (iv) such Portfolio Investment represents any
financing of a debtor-in-possession in any case, action or proceeding seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
(unless the Administrative Agent and Lenders holding not less than two-thirds of
the total Revolving Credit Exposures and unused Commitments otherwise consent);
(v) such Portfolio Investment represents a “Structured Finance Obligation”; (vi)
such Portfolio Investment is an Underperforming Portfolio Investment for which
the Borrower has not obtained an external valuation pursuant to Section
5.12(b)(ii); (vii) such Portfolio Investment constitutes Equity Interests,
advances to or other Investments in any Financing Subsidiary, any Asset Manager,
or Fifth Street Funding II, LLC (to the extent it becomes a Portfolio Investment
rather than a Financing Subsidiary); (viii) such Portfolio Investment
constitutes investments in LP interests in any fund or in any Equity Interests
of any Person; (ix) such Portfolio Investment is an obligation of a Governmental
Authority (excluding obligations described under the definition of “Cash
Equivalents”); (x) the obligation under such Portfolio Investment is a Defaulted
Obligation (as such term is defined in Section 5.13); (xi) such Portfolio
Investment is not Transferable; (xii) such Portfolio Investment has not been
obtained, reviewed and serviced in accordance with (A) for any Portfolio
Investment obtained prior to the adoption of the Investment Policies, the
underwriting and servicing policies and procedures of the Borrower in effect at
such time or (B) for any Portfolio Investment obtained after the adoption of the
Investment Policies, the Investment Policies, (xiii) the documentation relating
to or evidencing or, if applicable, securing such Portfolio Investment (A) does
not conform in all material respects to the requirements set forth in this
definition of Eligible Portfolio Investment, (B) is not valid, binding and
enforceable against the applicable obligor or issuer accordance with its terms,
except as such enforceability may be limited by (1) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of rights and (2) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), or (C) for any debt obligation, contains rights of setoff,
counterclaim or offset for the obligor; (xiv) such Portfolio Investment (A) has
not been assigned a Risk Factor, or (B) has a Risk Factor greater than 6500;
(xv) such Portfolio Investment, if a debt instrument, bears interest due and
payable less frequently than semi-annually; (xvi) such Portfolio Investment has
a final maturity greater than 7 years; (xvii) [reserved]such Portfolio
Investment constitutes Equity Interests, advances to or other Investments in
Healthcare Finance Group, LLC or any Subsidiary thereof; or (xviii) the
documentation governing such Portfolio Investment does not contain customary
provisions relating to compliance with the USA PATRIOT Act and applicable
anti-money laundering law; provided, further, that no Portfolio Investment, Cash
or Cash Equivalent shall constitute an Eligible Portfolio Investment or be
included in the Borrowing Base if the Collateral Agent does

11



--------------------------------------------------------------------------------



not at all times maintain a first priority, perfected Lien on such Portfolio
Investment, Cash or Cash Equivalent or if such Portfolio Investment, Cash or
Cash Equivalent has not been or does not at all times continue to be Delivered
(as defined in the Guarantee and Security Agreement). In addition, if such
Portfolio Investment is a Credit Facility Loan and the Portfolio Company of such
Portfolio Investment has issued a Permitted Prior Working Capital Lien, the
Borrower shall have delivered to the Administrative Agent a written valuation
report of an Approved Third-Party Appraiser determining the enterprise value of
such Portfolio Company to be used for purposes of the conditions outlined in
clause (iii) of the definition of “Permitted Prior Working Capital Lien” (except
that, prior to the delivery of the first valuation report of the Approved
Third-Party Appraiser to be delivered after the Borrower’s acquisition of such
Portfolio Investment, the enterprise value of such Portfolio Company may be
calculated by the Borrower in a commercially reasonable manner). Without
limiting the generality of the foregoing, it is understood and agreed that any
Portfolio Investments that have been contributed or sold, purported to be
contributed or sold or otherwise transferred to any Financing Subsidiary, or
held by any Financing Subsidiary, or which secure obligations of any Financing
Subsidiary, shall not be treated as Eligible Portfolio Investments.
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provide that, for purposes of this Agreement, all
determinations of whether an Investment is to be included as an Eligible
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled), provided that no such Investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV

12



--------------------------------------------------------------------------------



of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the occurrence of any
nonexempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA which could result in liability to an Lender; (h) the
failure to make any required contribution to a Multiemployer Plan or failure to
make by its due date any required contribution to any Plan; (i) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (j) the incurrence with respect to
any “employee benefit plan” as defined in Section 3(3) of ERISA that is
sponsored or maintained by any Lender of any material liability for
post-retirement health or welfare benefits, except as may be required by 4980B
of the Code or similar laws.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Commitment Period” means any period during which the total Commitments
exceed the greater of (i) the aggregate principal amount of all other secured
debt of Borrower and its Structured Subsidiaries and (ii) $475,000,000.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.15(e), except to the extent,
other than in a case of failure to comply with Section 2.15(e), that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a), and (d) any withholding tax that is imposed on amounts payable
to a Lender to the extent such requirement

13



--------------------------------------------------------------------------------



to withhold is attributable to such Lender’s failure or inability (other than as
a result of a Change in Law) to comply with Section 2.15(h).
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Existing Lenders” has the meaning assigned to such term in the recitals to this
Agreement.
“Existing Loans” has the meaning assigned to such term in the recitals to this
Agreement.
“External Quoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.
“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Obligor not in the ordinary course of business, including any
foreign, United States, state or local tax refunds, pension plan reversions,
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement and proceeds of insurance (excluding,
however, proceeds of any issuance of Equity Interests by the Borrower and
issuances of Indebtedness by any Obligor).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

14



--------------------------------------------------------------------------------



“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.
“Fitch” means Fitch, Inc. or any successor thereto.
“Foreign Lender” means any Lender that is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Security Agreement” means the Guarantee, Pledge and Security
Agreement, dated as of the Original Effective Date, between the Borrower, the
Administrative Agent, each holder (or a representative or trustee therefor) from
time to time of any Secured Longer-Term Indebtedness, and the Collateral Agent,
as the same shall be modified and supplemented and in effect from time to time
(including as supplemented by the Amendment and Reaffirmation of the Guarantee
and Security Agreement, dated as of the Restatement Effective Date and delivered
pursuant to Section 4.01(a)(ii)).
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

15



--------------------------------------------------------------------------------



“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“Increasing Lender” has the meaning assigned to such term in Section 2.07(f).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services, (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed, (f) all Guarantees by such
Person of Indebtedness of others; provided the amount of any Guarantee at any
time shall be deemed to be an amount equal to the maximum stated or determinable
amount of the primary obligation in respect of which such Guarantee is incurred,
unless the terms of such Guarantee expressly provide that the maximum amount for
which such Person may be liable thereunder is a lesser amount (in which case the
amount of such Guarantee shall be deemed to be an amount equal to such lesser
amount), (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower with a market value not to exceed
$1,000,000 and (b) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a Person performing similar functions of the Borrower or of
its Subsidiaries or Affiliates (including its investment advisor or any
Affiliate thereof).
“Independent Valuation Provider” means any of Houlihan Capital Advisors, LLC,
Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors, Valuation
Research Corporation, Alvarez & Marsal and Houlihan Lokey, or any other
Independent nationally recognized third-party appraisal firm selected by the
Administrative Agent and reasonably acceptable to the Borrower.
“Industry Classification Group” means (a) any of the classification groups that
are currently in effect by Moody’s or may be subsequently established by Moody’s
and provided by the Borrower to the Lenders, and (b) up to three additional
industry group classifications established by the Borrower pursuant to
Section 5.12.

16



--------------------------------------------------------------------------------



“ING” means ING Capital LLC.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.
“Internal Value” has the meaning assigned to such term in Section
5.12(b)(ii)(C).
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.
“Investment Advisor” means Fifth Street Management, LLC, a Delaware limited
liability company.
“Investment Advisor Departure Event” means the Investment Advisor or one of its
Affiliates shall cease to be the investment advisor of the Borrower without
having been immediately replaced with an investment advisor reasonably
satisfactory to the Administrative Agent and the Required Lenders in their
reasonable discretion. For clarity, in the event the Borrower elects to be
self-managed in accordance with applicable law, no Investment Advisor Departure
Event shall be deemed to have occurred, so long as no Key Person Departure Event
has occurred.

17



--------------------------------------------------------------------------------



“Investment Policies” means the written statement, in form and substance
reasonably satisfactory to the Administrative Agent, of the Borrower’s
investment objectives, policies, restrictions and limitations delivered on the
Original Effective Date, as amended by the Investment Policy Amendment delivered
on the Restatement Effective Date and on February 29, 2012, and as the same may
be amended from time to time by a Permitted Policy Amendment.
“Investment Policy Amendment” has the meaning assigned to such term in Section
4.01(a)(iii).
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Issuing Bank” means ING, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).
“IVP External Unquoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“IVP Supplemental Cap” has the meaning assigned to such term in Section
5.12(b)(iii)(C).
“IVP Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“IVP Testing Date” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“Key Person Departure Event” means any two of (i) Leonard Tannenbaum, (ii)
Bernard Berman and (iii) Ivelin Dimitrov (collectively, the “Key Persons”), in
each case, cease to be actively involved in the operations of the Borrower and
the Investment Advisor (provided that there shall be no Key Person Departure
Event in connection with the Investment Advisor if (i) the Borrower elects to be
self-managed in accordance with applicable law and (ii) the requisite Key
Persons remain actively involved in the operations of the Borrower) and such
individual or individuals have not within 120 days thereafter been replaced with
officers reasonably satisfactory to the Administrative Agent and the Required
Lenders in their reasonable discretion.
“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which a greater portion of the
Borrowing Base has been assigned pursuant to Section 5.12(a) than any other
single Industry Classification Group.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on

18



--------------------------------------------------------------------------------



behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 1.01(b) as having Commitments and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption that provides for it to assume a Commitment or to acquire
Revolving Credit Exposure, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“LIBO Rate” means, for any Interest Period, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in U.S. dollars for a period
equal to the Interest Period appearing on the display designated as Reuters
Screen LIBOR01 Page (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.,
London time on the day that is two Business Days prior to the first day of the
Interest Period (or if such Reuters Screen LIBOR01 Page is unavailable for any
reason at such time, the rate which appears on the Reuters Screen ISDA Page as
of such date and such time); provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBO Rate shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in U.S. dollars
are offered to the Administrative Agent two (2) business days preceding the
first day of such Interest Period by leading banks in the London interbank
market as of 11:00 a.m. for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.

19



--------------------------------------------------------------------------------



“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder.
“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $20,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $20,000,000.
“Maturity Date” means the date that is the one year anniversary of the
Commitment Termination Date.
“Minimum Credit Rating” means any of the following (i) a long term issuer
default rating of BBB- from S&P, (ii) a long term issuer rating of Baa3 from
Moody’s, or (iii) a long term issuer default rating of BBB- from Fitch.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (i) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (ii) any bona fide costs
incurred by the Obligors directly incidental to such Asset Sale.
“New Lenders” has the meaning assigned to such term in the recitals to this
Agreement.
“No External Review Assets” means (i) Underperforming Investments, unless the
Borrower intends to include such Investments in the Borrowing Base and (ii)
Portfolio Investments with a fair value of less than $5,000,000, so long as the
aggregate amount of

20



--------------------------------------------------------------------------------



Portfolio Investments under this clause (ii) does not constitute more than 10%
of the Borrowing Base.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“Non-Performing Portfolio Investment” means any Eligible Portfolio Investment
that is not a Performing (as defined below) Eligible Portfolio Investment.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness and Unsecured Shorter-Term Indebtedness.
“Original Effective Date” means May 27, 2010.
“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’ s Investment Policies, provided that such Indebtedness
does not arise in connection with the purchase of Eligible Portfolio Investments
other than Cash Equivalents and U.S. Government Securities, (c) Indebtedness in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (k) of Article VII, and (d)
Indebtedness incurred in the ordinary course of business to finance equipment
and fixtures.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of

21



--------------------------------------------------------------------------------



business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP; (d) Liens incurred or pledges or
deposits made to secure obligations incurred in the ordinary course of business
under workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that (i)
such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred pursuant to clause (d) of the definition of “Other
Permitted Indebtedness” and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof; and (k) deposits of money
securing leases to which Borrower is a party as lessee made in the ordinary
course of business.
“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of either the Investment Policies or the Proprietary Rating System,
that is either (i) approved in writing by the Administrative Agent (with the
consent of Lenders holding not less than two-thirds of the total Revolving
Credit Exposures and unused Commitments) or (ii) required by applicable law or
Governmental Authority.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

22



--------------------------------------------------------------------------------



“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.
“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (without
independent substantive verification by the Borrower), which may include
pro-forma financial information in connection with, among other things, (i) an
Investment that was originated by the Borrower within the preceding twelve month
period, (ii) a Portfolio Company that has, within the preceding twelve month
period, been the acquirer of substantially all of the business assets or stock
of another Person, (iii) a Portfolio Company that has, within the preceding
twelve month period, been the target of an acquisition of substantially all of
its business assets or stock, and/or (iv) a Portfolio Company that does not have
an entire fiscal year under its current capital structure.
“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the Prime Rate (currently defined as the base rate on
corporate loans posted by at least seventy-five percent (75%) of the nation’s
thirty (30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above, or below
the Prime Rate.
“Proprietary Rating System” means the five-levelfour-level numeric rating system
used by the Borrower to rate the credit profile and expected level of returns on
Portfolio Investments as described in the Borrower’s Form 10-Q filed with the
SEC on February 8, 2012, as may be amended pursuant to a Permitted Policy
Amendmenton Schedule 1.01(d).
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2010.
“Register” has the meaning set forth in Section 9.04.
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, subject to Section 2.17(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.

23



--------------------------------------------------------------------------------



“Required Payment Amounts” has the meaning assigned to such term in Section
6.05(b).
“Restatement Effective Date” means February 22, 2011.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower, provided, for clarity, neither the conversion of
convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock shall be a Restricted Payment hereunder.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and LC Exposure
at such time.
“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.
“Return of Capital” means any return of capital received by the Obligors in
respect of any Portfolio Investment, including, without limitation, any amount
received in respect of principal (whether at stated maturity, by acceleration or
otherwise) and any proceeds of the sale of any property or assets pledged as
collateral in respect of such Portfolio Investment to the extent such proceeds
are less than or equal to the outstanding principal balance of such Portfolio
Investment.
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“Risk Factor” means, with respect to each Portfolio Investment, for any calendar
quarter, the risk factor corresponding to the Risk Factor Rating attributable to
such Portfolio Investment, as set forth in Schedule 1.01(c).
“Risk Factor Rating” is defined in Section 5.12(d).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Agreements” means each of (i) the SBIC Guarantee, (ii) the Investment
Advisory Agreement dated as of August 13, 2009 by and among the Borrower, Fifth
Street Mezzanine Partners IV, L.P., and FSMP IV GP, LLC, and (iii) the
Administration Agreement

24



--------------------------------------------------------------------------------



dated August as of August 13, 2009 by and among the Borrower, Fifth Street
Mezzanine Partners IV, L.P., and FSMP IV GP, LLC.
“SBIC Guarantee” means the Transferor’s Liability Contract dated June 22, 2009
executed by the Borrower in favor of the SBA.
“SBIC Subsidiary” means each of (i) Fifth Street Mezzanine Partners IV, L.P.,
(ii) FSMP IV GP, LLC, (iii) Fifth Street Mezzanine Partners V, L.P., (iv) FSMP V
GP, LLC, and (v) any other Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) a “small business investment
company” licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) under the Small Business Investment Act of
1958, as amended, and (y) designated by the Borrower (as provided below) as an
SBIC Subsidiary, in the case of each of clauses (i), (ii), (iii), (iv) and (v),
so long as:
(a)    other than pursuant to the SBIC Guarantee with respect to the existing
SBIC Subsidiaries as of the Original Effective Date or any substantially similar
agreement with respect to any other SBIC Subsidiary (or upon the SBA’s then
applicable form), no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such Person (i) is Guaranteed by the Borrower or
any of its Subsidiaries (other than any SBIC Subsidiary), (ii) is recourse to or
obligates the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) in any way, or (iii) subjects any property of the Borrower or any of
its Subsidiaries (other than any SBIC Subsidiary) to the satisfaction thereof,
other than Equity Interests in any SBIC Subsidiary pledged to secure such
Indebtedness;
(b)    other than pursuant to the SBIC Agreements with respect to the existing
SBIC Subsidiaries as of the Original Effective Date or any substantially similar
agreement with respect to any other SBIC Subsidiary (or upon the SBA’s then
applicable form), neither the Borrower nor any of its Subsidiaries has any
material contract, agreement, arrangement or understanding with such Person
other than on terms no less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower or such Subsidiary;
(c)    neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and
(d)    such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.
Any designation by the Borrower under clause (v) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of Borrower’s knowledge, such designation complied with the foregoing
conditions. As of the Amendment No. 45 Effective Date, the Borrower has
designated the following Subsidiaries as SBIC Subsidiaries: (i) Fifth

25



--------------------------------------------------------------------------------



Street Mezzanine Partners IV, L.P., (ii) FSMP IV GP, LLC, (iii) Fifth Street
Mezzanine Partners V, L.P., and (iv) FSMP V GP, LLC.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of the Borrower (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no amortization prior to, and a final
maturity date not earlier than, six months after the Maturity Date, (b) is
incurred pursuant to documentation containing other terms (including interest,
amortization, covenants and events of default) that are no more restrictive upon
the Borrower and its Subsidiaries than those set forth in this Agreement and
(c) ranks pari passu with the Loans and is not secured by any assets of any
Obligor other than pursuant to the Security Documents and the holders of which
have agreed, in a manner satisfactory to the Administrative Agent and the
Collateral Agent, to be bound by the provisions of the Security Documents.
“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).
“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.
“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (i) (a) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (b) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Amendment
No. 45 Effective Date and reflected in any projections delivered to the Lenders
or with respect to any transaction contemplated or undertaken after the
Amendment No. 45 Effective Date, and (c) such Obligor has not incurred and does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at

26



--------------------------------------------------------------------------------



such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors), and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations. For clarity, the obligations
of Borrower pursuant to the Structured Facility Agreements - FSF as in effect on
the Original Effective Date (other than the Structured Loan Agreement, which
shall be as in effect on November 5, 2010), including the repurchase and limited
recourse obligations of the Borrower, in its capacity as seller, under the
Structure Purchase Agreement - FSF (as in effect on the Original Effective Date,
except the Structured Loan Agreement-FSF which shall be as in effect on November
5, 2010) are agreed to be “Standard Securitization Undertakings“ for purposes of
such Structured Facility Agreements - FSF.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Structured Facility Agreements – FSF” means, collectively, (a) Structured Loan
Agreement - FSF, (b) the Structured Purchase Agreement - FSF, (c) the Structured
Pledge Agreement - FSF, (d) the Collection Account Agreement (as defined in the
Structured Loan Agreement FSF) and (e) the Unfunded Exposure Account Agreement
(as defined in the Structured Loan Agreement - FSF).
“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities, or any finance
lease. For the avoidance of doubt, if an obligation satisfies thethis definition
of “Structured Finance Obligation”, such obligation shall not (a) qualify as any
other category of Eligible Portfolio Investment andor (b) be included in the
Borrowing Base.

27



--------------------------------------------------------------------------------



“Structured Loan Agreement - FSF” means the Amended and Restated Loan and
Servicing Agreement, dated as of November 5, 2010, among Fifth Street Funding,
LLC, the Borrower, each of the conduit lenders and institutional lenders from
time to time party thereto, Wells Fargo Securities, LLC, as administrative
agent, and the other parties thereto.
“Structured Pledge Agreement - FSF” means the Pledge Agreement, dated as of
November 16, 2009, between the Borrower, as pledgor, and Wells Fargo Securities,
LLC, as secured party.
“Structured Purchase Agreement - FSF” means the Purchase and Sale Agreement,
dated as of November 16, 2009, between the Borrower, as seller, and Fifth Street
Funding, LLC, as purchaser, as amended by that certain Omnibus Amendment No.1 to
the Structured Purchase Agreement-FSF, dated as of May 26, 2010, between Fifth
Street Funding, LLC, as borrower, the Borrower, Wells Fargo Securities, LLC, as
administrative agent and other parties thereto.
“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
(A) to which any Obligor sells, conveys or otherwise transfers (whether directly
or indirectly) Portfolio Investments, which engages in no material activities
other than in connection with the purchase or financing of such assets from the
Obligors or any other Person, and which is designated by the Borrower (as
provided below) as a Structured Subsidiary, or (B) which is a Consolidated Asset
Manager, so long as:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;  
(b)    other than the Structured Facility Agreements-FSF (as in effect on the
Original Effective Date, except the Structured Loan Agreement-FSF which shall be
as in effect on November 16, 2010), no Obligor has any material contract,
agreement, arrangement or understanding with such Subsidiary other than on terms
no less favorable to such Obligor than those that might be obtained at the time
from Persons that are not Affiliates of any Obligor, other than fees payable in
the ordinary course of business in connection with servicing loan assets; and
(c)    no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results;
Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of Borrower’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.
As of the

28



--------------------------------------------------------------------------------



Amendment No. 45 Effective Date, the Borrower has designated the following
Subsidiaries as Structured Subsidiaries: (i) Fifth Street Funding, LLC, and (ii)
Fifth Street Funding II, LLC.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include (i) any
Unconsolidated Asset Manager or any of its Subsidiaries, or (ii) any Person that
constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be Subsidiary Guarantors as long as it remains a Financing
Subsidiary as defined and described herein.
“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full and all Letters
of Credit shall have expired or terminated (or cash collateralized with cash
deposited in the Letter of Credit Collateral Account in an amount equal to 102%
of the aggregate undrawn face amount thereof or otherwise subject to a
back-to-back letter of credit reasonably satisfactory to the Administrative
Agent and the Required Lenders) and all LC Disbursements then outstanding shall
have been reimbursed.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.
“Transferable” means:
(i)    in the case of any Portfolio Investment, that the applicable Obligor may
create a security interest in or pledge all of its rights under and interest in
such Portfolio Investment to secure its obligations under this Agreement or any
other Loan Document, and that such pledge or security interest may be enforced
in any manner permitted under applicable law; and

29



--------------------------------------------------------------------------------



(ii)    in the case of any Portfolio Investment entered into from and after the
Restatement Effective Date, that such Portfolio Investment (and all documents
related thereto) contains no provision that directly or indirectly restricts the
assignment of such Obligor’s, or any assignee of Obligor’s, rights under such
Portfolio Investment (including any requirement that the Borrower maintain a
minimum ownership percentage of such Portfolio Investment), provided that, such
Portfolio Investment may contain the following restrictions on customary and
market based terms: (a) such assignment may be subject to the consent of the
obligor or issuer or agent under the Portfolio Investment so long as the
applicable provision also provides that such consent may not be unreasonably
withheld, (b) restrictions on assignment to customers or direct competitors (or
their sponsors or Affiliates) of the obligor or issuer (provided, however, for
any Portfolio Investment originated and documented by the Borrower or its
Affiliates, such restrictions shall not be effective during a default or event
of default under such Portfolio Investment), (c) restrictions on transfer to
parties that are not ‘eligible assignees’ within the customary and market based
meaning of the term, (d) restrictions on transfer to the applicable obligor or
issuer under the Portfolio Investment or its equity holders or financial sponsor
entities, and (e) restrictions on transfer to parties designated pursuant to a
“blacklist”, provided that (i) such list shall include no more than 5 names at
any time, and (ii) the Portfolio Investments that contain such restrictions
shall be subject to the concentration limit set forth in Section 5.13(s).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.
“Unconsolidated Asset Manager” means an Asset Manager that is not consolidated
under GAAP on the financial statements of the Borrower.
“Unquoted Investments” is defined in Section 5.12(b)(iii)(B).
“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower that
(a) has no amortization prior to, and a final maturity date not earlier than,
six months after the Maturity Date, (b) is incurred pursuant to terms that are
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by Borrower
(other than financial covenants and events of default, which shall be no more
restrictive upon the Borrower and its Subsidiaries than those set forth in this
Agreement), and (c) is not secured by any assets of any Obligor. Notwithstanding
the foregoing, prior to the Commitment Termination Date, the 2016 Notes shall
continue to be deemed Unsecured Longer-Term Indebtedness in all respects despite
the fact that the maturity date of the 2016 Notes is less than six months after
the Maturity Date; provided that, from and after the Commitment Termination
Datedate that is 9 months prior to the scheduled maturity of such 2016 Notes,
the 2016 Notes shall be reclassified as Unsecured Shorter-Term Indebtedness.

30



--------------------------------------------------------------------------------



“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness
(including the 2016 Notes from and after the Commitment Termination Datedate
that is 9 months prior to the scheduled maturity of such 2016 Notes) and (b) any
Indebtedness that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a).
“Unused Portion” means, with respect to any Lender during any period of
determination, the unused amount of the aggregate Commitments of such Lender
during such period.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
“Value” has the meaning assigned to such term in Section 5.13.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance

31



--------------------------------------------------------------------------------



with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Effective Date in GAAP or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then Borrower, Administrative Agent and the Lenders agree to enter into
negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such change to comply with GAAP with the desired result that
the criteria for evaluating the Borrower's financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by Borrower, Administrative Agent and the Required
Lenders, the Borrower’s compliance with such financial covenants shall be
determined on the basis of GAAP as in effect and applied immediately before such
change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, the Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Financial Accounting Standard
No. 159, all determinations of compliance with the terms and conditions of this
Agreement shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159.
ARTICLE II

THE CREDITS
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (ii) the aggregate Revolving Credit Exposure of all of the Lenders
exceeding the aggregate Commitments, (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect, (iv) the Covered Debt Amount
exceeding the sum of (a) the aggregate Value of all Eligible Portfolio
Investments included in the Borrowing Base, less (b) the aggregate Value of all
Eligible Portfolio Investments issued by the four largest issuers, or (v) the
aggregate Covered Debt Amount (excluding, in the case of this clause (v) only,
the 2016 Notes) exceeding 100% (or, in an Excess Commitment Period, 70%) of the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base that are Low-Risk Assets; provided that the Lenders shall not be required
to make more than seven (7) Loans in any calendar month. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of

32



--------------------------------------------------------------------------------



the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.
(b)    Type of Loans. Subject to Section 2.12, each Borrowing shall be
constituted entirely of ABR Loans or of Eurocurrency Loans as the Borrower may
request in accordance herewith. Each Loan shall be denominated in Dollars. Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate
amount of $1,000,000 or a larger multiple of $100,000, and each ABR Borrowing
shall be in an aggregate amount of $1,000,000 or a larger multiple of $100,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f). Borrowings of more than one Type may be outstanding at the same
time.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.
SECTION 2.03.    Requests for Borrowings.
(a)    Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.
(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

33



--------------------------------------------------------------------------------



(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)    Failure to Elect. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be a Eurocurrency Borrowing having
an Interest Period of one month. If a Eurocurrency Borrowing is requested but no
Interest Period is specified, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
SECTION 2.04.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period, Letters of Credit denominated in Dollars for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Commitments up to the aggregate amount available to be drawn thereunder.
(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $50,000,000, (ii) the total
Revolving

34



--------------------------------------------------------------------------------



Credit Exposures shall not exceed the aggregate Commitments and (iii) the total
Covered Debt Amount shall not exceed the Borrowing Base then in effect.
(d)    Expiration Date. Subject to Section 2.08(a), each Letter of Credit shall
expire at or prior to the close of business on the date twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date); provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods; provided, further, that in no event shall any Letter of Credit have an
expiration date that is later than the Maturity Date unless the Borrower shall
have deposited Cash into the Letter of Credit Collateral Account at the time of
issuance thereof in an amount equal to 102% of the face amount thereof.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Bank, and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, provided that no Lender shall be required to
purchase a participation in a Letter of Credit pursuant to this Section 2.04(e)
if (1)(x) the conditions set forth in Section 4.02 would not be satisfied in
respect of a Borrowing at the time such Letter of Credit was issued and (y) the
Required Lenders shall have so notified the Issuing Bank in writing and shall
not have subsequently determined that the circumstances giving rise to such
conditions not being satisfied no longer exist, or (2) such Letter of Credit has
an expiration date that is later than the Maturity Date.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank in respect of Letters of Credit (other
than Letters of Credit with an expiration date that is later than the Maturity
Date) promptly upon the request of the Issuing Bank at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.05 with respect to Loans made by
such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that the Lenders
have made payments pursuant to this

35



--------------------------------------------------------------------------------



paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 11:00 a.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful

36



--------------------------------------------------------------------------------



misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that:
(i)    the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(h)    Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for account of such Lender to the extent of
such payment.
(j)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 2.17(c), then the Issuing Bank may, upon
prior

37



--------------------------------------------------------------------------------



written notice to the Borrower and the Administrative Agent, resign as Issuing
Bank, effective at the close of business New York City time on a date specified
in such notice (which date may not be less than five (5) Business Days after the
date of such notice). On or after the effective date of any such resignation,
the Borrower and the Administrative Agent may, by written agreement, appoint a
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement under any
of the foregoing circumstances shall become effective, the Borrower shall pay
all unpaid fees accrued for account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
(k)    Cash Collateralization. If the Borrower shall be required or shall elect,
as the case may be, to provide cover for LC Exposure pursuant to the definition
of “Termination Date” in Section 1.01, Section 2.04(d), Section 2.08(a),
Section 2.09(b), 2.17(c)(ii) or the last paragraph of Article VII, the Borrower
shall immediately deposit into a segregated collateral account or accounts
(herein, collectively, the “Letter of Credit Collateral Account”) in the name
and under the dominion and control of the Administrative Agent Cash denominated
in Dollars in an amount equal to the amount required under the definition of
“Termination Date” in Section 1.01, Section 2.04(d), Section 2.08(a),
Section 2.09(b), 2.17(c)(ii) or the last paragraph of Article VII, as
applicable. Such deposit shall be held by the Administrative Agent as collateral
in the first instance for the LC Exposure under this Agreement and thereafter
for the payment of the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement, and for these purposes the Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
Lenders in the Letter of Credit Collateral Account and in any financial assets
(as defined in the Uniform Commercial Code) or other property held therein.
SECTION 2.05.    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that

38



--------------------------------------------------------------------------------



such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate and
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.06.    Interest Elections.
(a)    Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders, and the Loans constituting each
such portion shall be considered a separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery
or telecopy to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

39



--------------------------------------------------------------------------------



(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d), provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing having an Interest
Period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, any Eurocurrency
Borrowing shall, at the end of the applicable Interest Period for such
Eurocurrency Borrowing, be automatically converted to an ABR Borrowing.
SECTION 2.07.    Termination, Reduction or Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated in accordance with
the terms of this Agreement, on the Commitment Termination Date the Commitments
shall automatically be reduced to an amount equal to the aggregate principal
amount of the Loans and LC Exposure of all Lenders outstanding on the Commitment
Termination Date, provided that, for clarity, no Lender shall have any
obligation to make new Loans on or after the Commitment Termination Date, and
any outstanding amounts shall be due and payable on the Maturity Date in
accordance with Section 2.08.
(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $1,000,000 or a
larger multiple of $1,000,000 in excess thereof and; (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.09, the total Revolving
Credit Exposures would exceed the total Commitments.; and (iii) if the
Commitments are terminated or reduced at any time prior to the first anniversary
of the Amendment No. 5 Effective Date, the Borrower shall pay to the
Administrative Agent on such date, for the ratable benefit of the Lenders, an
amount equal to 1.00% of the principal amount of such reduction or termination.

40



--------------------------------------------------------------------------------



(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
(e)    [Reserved].
(f)    Increase of the Commitments.
(i)    Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and 30 days prior to the Commitment Termination Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Commitment Increase; provided, further that:
(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000 in excess thereof,
(B)    immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed
$600,000,000800,000,000;
(C)    each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Bank;
(D)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

41



--------------------------------------------------------------------------------



(E)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(ii)    Effectiveness of Commitment Increase by Borrower. The Assuming Lender,
if any, shall become a Lender hereunder as of such Commitment Increase Date and
the Commitment of any Increasing Lender and such Assuming Lender shall be
increased as of such Commitment Increase Date; provided that:
(x)    the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and
(y)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment, duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.
(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.
(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) in full, (B) simultaneously borrow new Loans hereunder in an amount
equal to such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any existing Lender shall be effected
by book entry to the extent that any portion of the amount prepaid to such
Lender will be subsequently borrowed

42



--------------------------------------------------------------------------------



from such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans are held ratably by the Lenders in accordance with the respective
Commitments of such Lenders (after giving effect to such Commitment
Increase) and (C) pay to the Lenders the amounts, if any, payable under
Section 2.14 as a result of any such prepayment. Notwithstanding the foregoing,
unless otherwise consented in writing by the Borrower, no Commitment Increase
Date shall occur on any day other than the last day of an Interest Period.
Concurrently therewith, the Lenders shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their commitments as so increased.
SECTION 2.08.    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Maturity Date.
In addition, on the date that is thirty (30) days prior to the Maturity Date,
the Borrower shall deposit into the Letter of Credit Collateral Account Cash in
an amount equal to 102% of the undrawn face amount of all Letters of Credit
outstanding on the close of business on such date, such deposit to be held by
the Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than the time set forth in Section 2.09(d) prior to the
scheduled date of such repayment; provided that each repayment of Borrowings
shall be applied to repay any outstanding ABR Borrowings before any other
Borrowings. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings and, second, to other Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first). Each payment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing.
(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender

43



--------------------------------------------------------------------------------



hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for account of the Lenders and each Lender’s share thereof.
(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
(f)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note; in such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).
SECTION 2.09.    Prepayment of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or fee (but subject to Section 2.14), subject to the requirements of this
Section.
(b)    Mandatory Prepayments due to Borrowing Base Deficiency or Excess
Revolving Credit Exposure.
(iv)    Borrowing Base Deficiency. In the event that at any time any Borrowing
Base Deficiency shall exist, the Borrower shall prepay the Loans (or provide
cover for Letters of Credit as contemplated by Section 2.04(k)) or, if
applicable, reduce Other Covered Indebtedness in such amounts as shall be
necessary so that such Borrowing Base Deficiency is promptly cured, provided
that (X) the aggregate amount of such prepayment of Loans (and cover for Letters
of Credit) shall be at least equal to the Revolving Percentage times the
aggregate prepayment of the Covered Debt Amount; and (Y) if within 5 Business
Days of the occurrence of any Borrowing Base Deficiency, the Borrower shall
present to the Administrative Agent a reasonably feasible plan that will enable
any such Borrowing Base Deficiency to be cured within 30-Business Days of the
occurrence of such Borrowing Base Deficiency (which 30-Business Day period shall
include the 5 Business Days permitted for delivery of such plan), then such
prepayment or reduction shall be effected in accordance with such plan.
Notwithstanding the foregoing, the Borrower shall pay interest in accordance
with Section 2.11(c) for so long as the Covered Debt Amount exceeds the
Borrowing Base during such 30-Business Day Period. For clarity, in the event
that the Borrowing Base Deficiency is not cured prior to the end of such
30-Business Day period, it is shall constitute an Event of Default under clause
(a) of Article VII.

44



--------------------------------------------------------------------------------



(v)    Excess Revolving Credit Exposure. In the event that the amount of total
Revolving Credit Exposure exceeds the total Commitments, the Borrower shall
prepay Loans in such amounts as shall be necessary so that the amount of total
Revolving Credit Exposure does not exceed the total Commitments.
(c)    Mandatory Prepayments due to Certain Events Following Availability
Period.
(i)    Asset Sales. In the event that any Obligor shall receive any Net Asset
Sale Proceeds at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that if the Loans to be prepaid are Eurocurrency Loans, the Borrower may defer
such prepayment (and permanent Commitment reduction) until the last day of the
Interest Period applicable to such Loans, so long as the Borrower deposits an
amount equal to such Net Asset Sale Proceeds, no later than the third Business
Day following the receipt of such Net Asset Sale Proceeds, into a segregated
collateral account in the name and under the dominion and control of the
Administrative Agent pending application of such amount to the prepayment of the
Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period.
(ii)    Extraordinary Receipts. In the event that any Obligor shall receive any
Extraordinary Receipts at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such
Extraordinary Receipts, prepay the Loans in an amount equal to such
Extraordinary Receipts (and the Commitments shall be permanently reduced by such
amount).
(iii)    Returns of Capital. In the event that any Obligor shall receive any
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the third Business Day following the receipt of such Return of
Capital, prepay the Loans in an amount equal to such Return of Capital (and the
Commitments shall be permanently reduced by such amount).
(iv)    Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower at any time after
the Availability Period, the Borrower shall, no later than the third Business
Day following the receipt of such Cash proceeds, prepay the Loans in an amount
equal to fifty percent (50%) of such Cash proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses (and the Commitments
shall be permanently reduced by such amount).
(v)    Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness at any time after the Availability
Period, such Obligor shall, no later than the third Business Day following the
receipt of such Cash proceeds, prepay the Loans in an amount equal to fifty
percent (50%) of such Cash

45



--------------------------------------------------------------------------------



proceeds, net of reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses (and the Commitments shall be permanently
reduced by such amount).
(d)    Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City, one
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided, that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).
SECTION 2.10.    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Commitment of such
Lender, if any, during the period from and including the Restatement Effective
Date to the earlier of the date the Commitments terminate and the Commitment
Termination Date. Accrued commitment fees shall be payable within one Business
Day after each Quarterly Date and on the earlier of the date the Commitments
terminate and the Commitment Termination Date, commencing on the first such date
to occur after the Restatement Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, the Commitments shall be deemed to be
used to the extent of the outstanding Loans and LC Exposure of all Lenders.
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Original Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee,

46



--------------------------------------------------------------------------------



which shall accrue at the rate of one half of one percent (0.5%) per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Original Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Original Effective Date; provided that all such fees with respect to the
Letters of Credit shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which such commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error.
SECTION 2.11.    Interest.
(a)    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
(c)    Default Interest. Notwithstanding the foregoing, if any Event of Default
has occurred and is continuing, or if at any time the Covered Debt Amount
exceeds the Borrowing Base, the interest rates applicable to Loans and any fee
or other amount payable by the Borrower hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above, (ii) in the case of any Letter of Credit, 2% plus the fee
otherwise applicable to such Letter of Credit as provided in Section 2.10(b)(i),
or (iii) in the case of any fee or other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in Dollars and upon
termination of the

47



--------------------------------------------------------------------------------



Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent and such determination
shall be conclusive absent manifest error.
SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing and such Borrowing
(unless prepaid) shall be continued as, or converted to, an ABR Borrowing and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing
shall be made as an ABR Borrowing.
SECTION 2.13.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

48



--------------------------------------------------------------------------------



(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity
position), by an amount deemed to be material by such Lender or Issuing Bank,
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation.
SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.09(d) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to

49



--------------------------------------------------------------------------------



Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of
(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan denominated in Dollars for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for Dollars for
such Interest Period, over
(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in Dollars from other banks
in the Eurocurrency market at the commencement of such period.
Payments under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.15.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within 10
Business Days after written demand therefor, pay the full amount of any Covered
Taxes (including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15(c)) paid by the

50



--------------------------------------------------------------------------------



Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Covered Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Covered
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.
Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed copies of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or any
successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

51



--------------------------------------------------------------------------------



(ii)    duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate,
signed under penalties of perjury, to the effect that such Foreign Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN (or any successor form) certifying that the Foreign
Lender is not a United States Person, or
(iv)    any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.
In addition, each Foreign Lender shall deliver such forms promptly upon the
expiration or invalidity of any form previously delivered by such Foreign
Lender, provided it is legally able to do so at the time. Each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it becomes aware that it no longer satisfies the legal requirements to provide
any previously delivered form or certificate to the Borrower (or any other form
of certification adopted by the U.S. or other taxing authorities for such
purpose).
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
an Issuing Bank determines, in its sole discretion, that it has received a
refund or credit (in lieu of such refund) of any Covered Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Covered Taxes or Other Taxes giving rise to such
refund or credit), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or an Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit), provided that the Borrower,
upon the request of the Administrative Agent, any Lender or an Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or such Lender in
a less favorable net position after-Taxes than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This subsection

52



--------------------------------------------------------------------------------



shall not be construed to require the Administrative Agent, any Lender or an
Issuing Bank to make available its tax returns or its books or records (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(g)    Conduit Financing Arrangements. Each of the Administrative Agent and each
Lender represents that as of the date hereof (or, in the case of an assignee
pursuant to Section 9.04(b)(i), as of the date of assignment) it is not
participating in a conduit financing arrangement as defined in Section 7701(l)
of the Code and the regulations thereunder (regardless of whether such
arrangement is pursuant to the use of an SPC as defined in Section 9.04(e)) in
connection with its participation in any of the Loan Documents (a “Conduit
Financing Arrangement”). Notwithstanding anything to the contrary in this
Section 2.15, if the Internal Revenue Service determines that any SPC (as
defined in Section 9.04(e)) is a conduit entity participating in a Conduit
Financing Arrangement with respect to any Loan Document and the Borrower was not
a participant to such arrangement (other than as a Borrower under this
Agreement), then (i) the Borrower shall have no obligation to pay additional
amounts or indemnify the SPC for any Taxes with respect to any payments
hereunder to the extent that the amount of such Taxes exceeds the amount that
would have otherwise been withheld or deducted had the Internal Revenue Service
not made such a determination and (ii) such SPC shall indemnify the Borrowers in
full for any and all taxes for which the Borrower is held directly liable under
Section 1461 of the Code by virtue of such Conduit Financing Arrangement;
provided that such Borrower (A) promptly forward to the indemnitor an official
receipt of such documentation satisfactorily evidencing such payment, (B)
contest such tax upon the reasonable request of the indemnitor and at such
indemnitor’s cost and (C) pay such indemnitor within thirty (30) days any refund
of such taxes (including interest thereon).
(h)    FATCA Compliance. If a payment made to a Lender hereunder or under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(c)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
SECTION 2.16.    Payments Generally; Pro Rata Treatment: Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any

53



--------------------------------------------------------------------------------



amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank as expressly provided herein
and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13 and 2.14 or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.10 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.07,
Section 2.09 or otherwise shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of
Loans) or their respective Loans that are to be included in such Borrowing (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by the Borrower shall be made for account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; and (iv) each payment of interest on Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, or participations in LC
Disbursements, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans, and participations in LC
Disbursements, and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans, and
participations in LC Disbursements, of

54



--------------------------------------------------------------------------------



other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans, and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e),
2.05(a) or (b) or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
SECTION 2.17.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have

55



--------------------------------------------------------------------------------



taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 9.02,
except for any amendment or waiver described in Section 9.02(b)(i), (ii) or
(iii)), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;
(c)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(v)    all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments, (y) no
non-Defaulting Lender’s Revolving Credit Exposure will exceed such Lender’s
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time;
(vi)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;
(vii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(viii)    if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(ix)    if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

56



--------------------------------------------------------------------------------



(d)    so long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.17(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender, or if any Lender
becomes a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (excluding, for the avoidance of doubt, any payments under Section
2.07(e) hereof), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or

57



--------------------------------------------------------------------------------



the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
(c)    Defaulting Lenders. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections, in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where the failure to do so could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter,

58



--------------------------------------------------------------------------------



by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or assets
(including, without limitation, any Structured Facility Agreement - FSF), or
give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to the Security Documents,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.
SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(d)    Financial Statements. The Borrower has heretofore delivered to the
Lenders the unaudited interim consolidated balance sheet and statements of
operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of and for the three month period ended December 31, 2010 (as
reported in the Borrower’s Form 10-Q filed with the SEC on January 31, 2011),
certified by a Financial Officer of the Borrower. Such financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of the Borrower and its Subsidiaries as
of such date and for such period in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes. None of the Borrower or any of
its Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments not reflected in the financial statements
referred to above.
(e)    No Material Adverse Effect. Since December 31, 2010, there has not been
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05.    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
SECTION 3.06.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property (including,
without limitation, the Structured Facility Agreements - FSF), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect (other than the SBIC Guarantee, provided that the
failure of the Borrower to perform its obligations thereunder could not
reasonably be expected to result in a Material Adverse Effect so long as the
Borrower does not “Participate In” an “Impermissible Change of Control” (as each
such term is defined in

59



--------------------------------------------------------------------------------



the SBIC Guarantee and which, for the avoidance of doubt, would constitute an
Event of Default hereunder)).
SECTION 3.07.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all material U.S. federal, state and
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all Taxes for which it
is directly or indirectly liable and any assessments made against it or any of
its property and all other Taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority, other than any Taxes, fees or other
charges the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges are adequate.
SECTION 3.08.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.09.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results and such differences may be material).
SECTION 3.10.    Investment Company Act; Margin Regulations.
(a)    Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC (and has
qualified as a RIC at all times since January 2, 2008).
(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including the borrowing of the Loans
hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in

60



--------------------------------------------------------------------------------



any material respect of the provisions of the Investment Company Act or any
rules, regulations or orders issued by the SEC thereunder.
(c)    Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.
(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
SECTION 3.11.    Material Agreements and Liens.
(a)    Material Agreements. Schedule 3.11(a) is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the Amendment No. 45 Effective Date, and the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement is correctly described in Schedule 3.11(a).
(b)    Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Amendment No. 45
Effective Date covering any property of the Borrower or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in
Schedule 3.11(b).
SECTION 3.12.    Subsidiaries and Investments.
(a)    Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct
list of all of the Subsidiaries of the Borrower as of the Amendment No. 45
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Amendment No. 45 Effective Date, (x) other than pursuant to the terms of the
Structured Pledge Agreement - FSF (in the case of ownership interests in Fifth
Street Funding, LLC), the Borrower owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 3.12(a), (y) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Interests with respect to such Person.
(b)    Investments. Set forth in Schedule 3.12(b) is a complete and correct list
of all Investments (other than Investments of the types referred to in clauses
(b), (c), (d), (e) and (f) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person as of the Amendment No. 45 Effective Date and, for
each such Investment, (x) the identity of the Person

61



--------------------------------------------------------------------------------



or Persons holding such Investment and (y) the nature of such Investment. Except
as disclosed in Schedule 3.12(b), each of the Borrower and its Subsidiaries
owns, free and clear of all Liens (other than Liens permitted pursuant to
Section 6.02), all such Investments.
SECTION 3.13.    Properties.
(a)    Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.14.    Solvency. Each Obligor is and, upon the incurrence of any
extension of credit hereunder by such Obligor on any date on which this
representation and warranty is made, will be, Solvent.
SECTION 3.15.    Affiliate Agreements. As of the Original Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including any schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder) and, except as set forth on Schedule 3.15, there have been no
modifications to such agreements since the Original Effective Date, except as
modified pursuant to Section 6.11(b). As of the Amendment No. 45 Effective Date,
each of the Affiliate Agreements is in full force and effect.
SECTION 3.16.    Structured Subsidiaries
(a)    There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under clause (b) of the
definition thereof.
(b)    The Borrower has not Guaranteed the Indebtedness or other obligations in
respect of any credit facility relating to the Structured Subsidiaries, other
than pursuant to Standard Securitization Undertakings.
ARTICLE IV

CONDITIONS
SECTION 4.01.    Restatement Effective Date. The effectiveness of this
Agreement and of the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective until
completion of each of the following

62



--------------------------------------------------------------------------------



conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02):
(a)    Documents. Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below to each Lender) in form and substance:
(i)    Executed Counterparts. From each party hereto either (x) a counterpart of
this Agreement signed on behalf of each Existing Lender, each New Lender, the
Borrower, the Administrative Agent and the Issuing Bank, or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
(ii)    Guarantee and Security Agreement. An Amendment and Reaffirmation of the
Guarantee and Security Agreement, in the form of Exhibit D (the “Amendment and
Reaffirmation”), duly executed and delivered by the Borrower and each Subsidiary
Guarantor;
(iii)    Investment Policy Amendment. An amendment to the Borrower’s Investment
Policies permitting the Borrower to invest in Asset Managers, which shall be in
the form attached hereto as Exhibit E (the “Investment Policy Amendment”);
(iv)    Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated as of the date
hereof) of Rutan & Tucker, LLP, counsel for the Obligors, in form and substance
reasonably acceptable to the Administrative Agent and covering such matters as
the Administrative Agent may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent);
(v)    Corporate Documents. (a) A certificate, from the secretary of each
Obligor, that there has been no change to the organizational documents of each
Obligor delivered as of the Original Effective Date, (b) signature and
incumbency certificates of the officers of such Person executing this Agreement
and the Amendment and Reaffirmation, (c) resolutions of the board of directors
or similar governing body of each Obligor approving and authorizing the
execution, delivery and performance of this Agreement and the Amendment and
Reaffirmation, (d) a good standing certificate from the applicable Governmental
Authority of each Obligor’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Restatement Effective Date, and (e) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

63



--------------------------------------------------------------------------------



(vi)    Officer’s Certificate. A certificate, dated the Restatement Effective
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in Sections 4.02(a), (b), (c) and (d), and
certifying that before and after giving effect to the Transactions, each Obligor
is and will be Solvent.
(vii)    Borrowing Base Certificate. A Borrowing Base Certificate showing a
calculation of the Borrowing Base as of the Restatement Effective Date.
(b)    Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and all guarantors in connection with the Transactions and any
transaction being financed with the proceeds of the Loans and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.
(c)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Transactions or that could have a Material Adverse Effect.
(d)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Restatement Effective Date, including the break funding
payments, if any, payable under Section 2.14 as a result of the Commitment
Increase taking effect on the Restatement Effective Date.
(e)    Accrued Interest and Commitment Fees. The Borrower shall have paid to the
Administrative Agent and the Lenders (i) all accrued but unpaid commitment fees
as of the Restatement Effective Date, provided that such fees shall be paid at
the rate set forth in the Existing Credit Agreement, and (ii) all accrued but
unpaid interest as of the Restatement Effective Date, provided that such
interest shall be paid at the rate set forth in the Existing Credit Agreement.
(f)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.
(g)    Representations and Warranties. The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (other than any representation or warranty already qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the Restatement Effective Date, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date.
(h)    Default. On the Restatement Effective Date, no Default shall have
occurred and be continuing.

64



--------------------------------------------------------------------------------



SECTION 4.02.    Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, including any such extension of credit on the Restatement Effective Date
is additionally subject to the satisfaction of the following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, or, as
to any such representation or warranty that refers to a specific date, as of
such specific date;
(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;
(c)    either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;
(d)    after giving effect to such extension of credit, the Borrower shall be in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e); and
(e)    the proposed date of such extension of credit shall take place during the
Availability Period.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and

65



--------------------------------------------------------------------------------



cash flows of the Borrower and its Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent and the
Lenders the report of the Borrower to the SEC on Form 10-K for the applicable
fiscal year;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end
of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause
(b) may be fulfilled by providing to the Lenders the report of the Borrower to
the SEC on Form 10-Q for the applicable quarterly period;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying that such statements are consistent with the financial statements
filed by the Borrower with the SEC, (ii) certifying as to whether the Borrower
has knowledge that a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01, 6.02, 6.04, 6.05 and 6.07 and
(iv) stating whether any change in GAAP as applied by (or in the application of
GAAP by) the Borrower has occurred since the Original Effective Date and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)    as soon as available and in any event not later than twenty (20) days
after the end of each monthly accounting period (ending on the last day of each
calendar month) of the Borrower and its Subsidiaries, a Borrowing Base
Certificate as of the last day of such accounting period;
(e)    promptly but no later than one Business Day after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date

66



--------------------------------------------------------------------------------



not earlier than one Business Day prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;
(f)    promptly upon receipt thereof copies of all significant reports submitted
by the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;
(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC or with any national securities exchange,
as the case may be;
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request;
(i)    within 45 days after the end of each fiscal quarter of the Borrower, a
certificate of a Financial Officer of the Borrower certifying that attached
thereto is a complete and correct description of all Portfolio Investments as of
the date thereof, including, with respect to each such Portfolio Investment, the
name of the Borrower or Subsidiary holding such Portfolio Investment, the name
of the issuer of such Portfolio Investment and all internal and external
valuation reports relating to such Portfolio Investment;
(j)    promptly at the time of delivery of any Eligible Portfolio Investments,
the underwriting memoranda for all underlying Portfolio Investments;
(k)    promptly upon (i) any Eligible Portfolio Investments being rated 3 or
higher using the Proprietary Rating System, (ii) the downgrade of any Eligible
Portfolio Investment, or (iii) any material adverse change in the quality of any
underlying Portfolio Company, credit monitoring reports relating to such
Eligible Portfolio Investment or Portfolio Company, as applicable;
(l)    to the extent not otherwise provided by the Custodian, within thirty (30)
days after the end of each month, updated copies of custody reports (including,
to the extent available, an itemized list of each Portfolio Investment held in
any Custodian Account owned by the Borrower or any Subsidiary) with respect to
any custodian account owned by the Borrower or any of its Subsidiaries; and
(m)    concurrently with any delivery of financial statements under clauses (a)
and (b) of this Section, a certificate of a Financial Officer of the Borrower
setting forth the Borrower's good faith estimate of the Required Payment Amount
for such taxable year-to-date and any dividends and distributions that the
Borrower has made or intends to make in respect thereof.

67



--------------------------------------------------------------------------------



SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain insurance in such amounts and
against such risks as the Borrower maintains as of the Original Effective Date
or such modifications thereto as reasonably determined by the Borrower in its
good faith business judgment.

68



--------------------------------------------------------------------------------



SECTION 5.06.    Books and Records; Inspection and Audit Rights.
(a)    Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep books of record and account in accordance with
GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested, provided that the
Borrower or such Subsidiary shall be entitled to have its representatives and
advisors present during any inspection of its books and records; provided,
further, that the Administrative Agent and the Lenders shall not conduct more
than three such visits and inspections in any calendar year unless an Event of
Default has occurred and is continuing at the time of any subsequent visits and
inspections during such calendar year.
(b)    Audit Rights. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times and as often as reasonably requested. The Borrower shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal; provided that
the Borrower shall not be required to pay such fees and expenses for more than
one such evaluation or appraisal during any calendar year unless an Event of
Default has occurred and is continuing at the time of any subsequent evaluation
or appraisal during such calendar year. The Borrower also agrees to modify or
adjust the computation of the Borrowing Base to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal, provided that if the Borrower demonstrates that such evaluation or
appraisal is incorrect, the Borrower shall be permitted to re-adjust its
computation of the Borrowing Base.
SECTION 5.07.    Compliance with Laws and Agreements. The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments (including, without limitation, the Structured Facility
Agreements – FSF to the extent in effect), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08.    Certain Obligations Respecting Subsidiaries; Further
Assurances.
(a)    Subsidiary Guarantors.
(i)    In the event that (i) the Borrower or any of its Subsidiaries shall form
or acquire any new Subsidiary (other than a Financing Subsidiary), or that any
other Person shall become a “Subsidiary” within the meaning of the definition
thereof, (ii) any

69



--------------------------------------------------------------------------------



Structured Subsidiary shall no longer constitute a “Structured Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08); or (iii) any SBIC
Subsidiary shall no longer constitute an “SBIC Subsidiary” pursuant to the
definition thereof (in which case such Person shall be deemed to be a “new”
Subsidiary for purposes of this Section 5.08), the Borrower will, in each case,
on or before thirty (30) days following such Person becoming a Subsidiary or
such Financing Subsidiary no longer qualifying as such, cause such new
Subsidiary or former Financing Subsidiary to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under the Guarantee and Security Agreement pursuant
to a Guarantee Assumption Agreement and to deliver such proof of corporate or
other action, incumbency of officers, opinions of counsel and other documents as
is consistent with those delivered by the Borrower pursuant to Section 4.01 upon
the Original Effective Date (as set forth in the Existing Credit Agreement) or
as the Administrative Agent shall have reasonably requested.
(ii)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary as an Obligor only for so long
as such Person qualifies as an “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute an
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.
(iii)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each SBIC Subsidiary as an Obligor only for so long as
such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.
(b)    Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries, other than a Consolidated Asset Manager,
is a wholly owned Subsidiary.
(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:
(i)    take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness, perfected security interests and Liens in the
Collateral; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents.

70



--------------------------------------------------------------------------------



(ii)    cause any bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each bank account or
securities account of the Obligors (other than (A) any such accounts that are
maintained by the Borrower in its capacity as “servicer” for a Financing
Subsidiary or any “Agency Account” pursuant to Section 5.08(c)(v) below, (B) any
such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts, (E) checking accounts of the
Obligors that do not contain, at any one time, an aggregate balance in excess of
$1,000,000, provided that Borrower will, and will cause each of its Subsidiary
Guarantors to, use commercially reasonable efforts to obtain control agreements
governing any such account in this clause (E), and (F) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (F), does not at any time exceed $75,000, provided that in the case
of each of the foregoing clauses (A) through (F), no other Person shall have
“control” over such account, except as described in Section 5.08(c)(vii) below),
and in that connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and
(v) below, to cause all cash and other proceeds of Portfolio Investments
received by any Obligor to be immediately deposited into such an account (or
otherwise delivered to, or registered in the name of, the Collateral Agent) and,
both prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for and as the property of
the Collateral Agent and shall not be commingled with any other funds or
property of such Obligor or any other Person (including with any money or
financial assets of the Borrower in its capacity as “servicer” for a Structured
Subsidiary, or any money or financial assets of a Structured Subsidiary, or any
money or financial assets of the Borrower in its capacity as “agent” for any
other Credit Facility Loan subject to Section 5.08(c)(v) below);
(iii)    cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof.
(iv)    in the case of any Portfolio Investment consisting of a Credit Facility
Loan (as defined in Section 5.13) that is not a Noteless Loan Asset and that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents and a Financing Subsidiary holds any
interest in the loans or other extensions of credit under such loan documents,
(x)(1) cause the interest owned by such Financing Subsidiary to be evidenced by
a separate note or notes which note or notes are either (A) in the name of such
Financing Subsidiary or (B) in the name of the Borrower, endorsed in blank and
delivered to the applicable Financing Subsidiary and beneficially owned by the
Financing Subsidiary and (2) cause such Financing Subsidiary to have a direct
interest (rather than a participation acquired from an Obligor) in such
underlying loan documents and the extensions of credit thereunder; and (y)
ensure that, subject to Section 5.08(c)(v) below, all amounts owing to any
Obligor by the underlying borrower or other obligated

71



--------------------------------------------------------------------------------



party are remitted by such borrower or obligated party directly to the Custodian
Account and no other amounts owing by such underlying borrower or obligated
party are remitted to the Custodian Account.
(v)    in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Credit Facility Loan and such
Obligor does not hold all of the credit extended to the underlying borrower
under the relevant underlying loan documents, ensure that (a) all funds held by
such Obligor in such capacity as agent or administrative agent is segregated
from all other funds of such Obligor and clearly identified as being held in an
agency capacity (an “Agency Account”); (b) all amounts owing on account of such
Credit Facility Loan by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (1) such Agency Account
or (2) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); (c) within two (2) Business Days after receipt
of such funds, such Obligor acting in its capacity as agent or administrative
agent shall distribute any such funds belonging to any Obligor to the Custodian
Account.
(vi)    Except as otherwise set forth in clause Section 5.08(c)(iv) above, cause
all Portfolio Investments held by an Obligor that are Credit Facility Loans
(other than any Noteless Loan Assets) to be evidenced by promissory notes in the
name of such Obligor, cause such Obligor to be party to the underlying loan
documents as a “lender” having a direct interest (or a participation not
acquired from an Affiliate) in such underlying loan documents and the extensions
of credit thereunder, and cause all such underlying loan and other documents
relating to any such Portfolio Investment (including, without limitation, such
promissory notes that are owned by an Obligor) to be held by (x) the Collateral
Agent or (y) the Custodian pursuant to the terms of a Custodian Agreement and,
unless delivered to the Collateral Agent, such Credit Facility Loan shall be
credited to the Custodian Account; provided that Borrower’s obligation to
deliver underlying documentation (other than promissory notes, which must be
delivered in the original) may be satisfied by delivery of copies of such
underlying documentation.
(vii)    At the Administrative Agent’s sole discretion, an Agency Account may be
subject to a concentration and intercreditor agreement (in form and substance
acceptable to the Administrative Agent in its sole discretion) entered into with
other lenders that provide advances against the underlying assets relating to
such Agency Account; provided that upon the effectiveness of any of such
concentration and intercreditor agreement, such Agency Account shall cease to be
an "Excluded Asset" as defined in the Guarantee and Security Agreement.
SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the
Loans and the issuances of Letters of Credit only for general corporate purposes
of the Borrower and its Subsidiaries (other than the Financing Subsidiaries,
except to the extent permitted by Section 6.03(e)) in the ordinary course of
business, including making distributions not prohibited by this Agreement and
the acquisition and funding (either directly or through one or more

72



--------------------------------------------------------------------------------



wholly-owned Subsidiary Guarantors) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock and
other Investments; provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds. No part of
the proceeds of any Loan will be used in violation of applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock. On the Restatement Effective
Date and at any other time requested by the Administrative Agent or any Lender,
the Borrower shall furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U. Margin Stock
shall be purchased by the Obligors only with the proceeds of Indebtedness not
directly or indirectly secured by Margin Stock (within the meaning of
Regulation U), or with the proceeds of equity capital of the Borrower. For the
avoidance of doubt, Letters of Credit may be issued to support obligations of
any Portfolio Company, but the underlying obligations of such Portfolio Company
to the Borrower in respect of such Letters of Credit shall not be treated as
Eligible Portfolio Investments.
SECTION 5.10.    Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.
SECTION 5.11.    Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.
SECTION 5.12.    Portfolio Valuation and Diversification Etc.; Risk Factor
Ratings;
(a)    Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group. To the extent that any Eligible Portfolio Investment is
not correlated with the risks of other Eligible Portfolio Investments in an
Industry Classification Group, such Eligible Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Eligible Portfolio Investment. In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three additional industry classification
groups for purposes of this Agreement.
(b)    Portfolio Valuation Etc.
(c)    Settlement Date Basis. For purposes of this Agreement, all determinations
of whether an investment is to be included as an Eligible Portfolio Investment
shall be determined on a settlement-date basis (meaning that any investment that
has been purchased will not be treated as an Eligible Portfolio Investment until
such purchase has settled, and any Eligible Portfolio Investment which has been
sold will not be excluded as an Eligible Portfolio Investment until such sale
has settled), provided that no such investment shall be included as an Eligible
Portfolio Investment to the extent it has not been paid for in full.

73



--------------------------------------------------------------------------------



(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Eligible Portfolio Investments as follows:
(A)    Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available, the Borrower shall, not less frequently than once each calendar week,
determine the market value of such Eligible Portfolio Investments which shall,
in each case, be determined in accordance with one of the following
methodologies (as selected by the Borrower) (each such value, an “External
Quoted Value”):
(w)    in the case of public and 144A securities, the average of the bid prices
as determined by two Approved Dealers selected by the Borrower,
(x)    in the case of bank loans, the bid price as determined by one Approved
Dealer selected by the Borrower,
(y)    in the case of any Eligible Portfolio Investment traded on an exchange,
the closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and
(z)    in the case of any other Eligible Portfolio Investment, the fair market
value thereof as determined by an Approved Pricing Service; and
(B)    Unquoted Investments External Review. With respect to Eligible Portfolio
Investments for which market quotations are not readily available, (“Unquoted
Investments”):
(x)     Commencing on November 30th, 2013, and on each February 28th, May 31st,
August 31st, and November 30th thereafter (or such other dates as are reasonably
agreed by the Borrower and the Administrative Agent (provided that such testing
dates shall occur not less than quarterly), each an “IVP Testing Date”), the
Administrative Agent through an Independent Valuation Provider will test the
values as of such IVP Testing Date of those Unquoted Investments (other than No
External Review Assets) that are Portfolio Investments included in the Borrowing
Base selected by the Administrative Agent (such selected assets, the “IVP Tested
Assets” and such value, the “IVP External Unquoted Value”); provided that the
fair value of such Portfolio Investments tested by the Independent Valuation
Provider as of any IVP Testing Date shall be approximately 25% (but in no event
shall exceed 30% as of any quarterly test; provided, however commencing as of
the fourth (4th) IVP Testing Date after the Amendment No. 5 Effective Date, for
any trailing four (4) quarter period such percentage shall not exceed 27% in the
aggregate and the Administrative Agent shall, if applicable, reduce the amount
of assets

74



--------------------------------------------------------------------------------



being valued during such quarter to ensure that only 27% are valued by the
Administrative Agent as of the end of such trailing four (4) quarter period) of
the aggregate value of the Unquoted Investments in the Borrowing Base (the
determination of fair value for such 25% threshold shall be based off of the
last determination of value of the Portfolio Investments pursuant to this
Section 5.12 and, for the avoidance of doubt, in the case of any Unquoted
Investments acquired during the calendar quarter, the value shall be as
determined pursuant to clause (B)(z) below); provided, further that the
Administrative Agent shall provide written notice to the Borrower, setting forth
a description of which Unquoted Investments will be IVP Tested Assets as of such
IVP Testing Date, not later than November 15th, 2013, and on each February 15th,
May 15th, August 15th, and November 15th, thereafter (or such other dates as are
reasonably agreed by the Borrower and the Administrative Agent), as applicable.
Each such valuation report shall also include the information required to comply
with any enterprise value eligibility criteria for an IVP Tested Asset (to the
extent such criteria are applicable.)
(y)    With respect to all Unquoted Investments that are not IVP Tested Assets
as of such IVP Testing Date, other than No External Review Assets (the “Borrower
Tested Assets”), the Borrower shall request an Approved Third-Party Appraiser to
assist the Board of Directors of the Borrower in determining the fair market
value of such Eligible PortfolioUnquoted Investments, as atof the last dayend of
each fiscal quarter following the Original Effective Date, provided thatof the
Borrower (such value, the “Borrower External Unquoted Value”), and to provide
the Borrower’s Board of Directors with a written valuation report as part of
that assistance each quarter; provided that solely with respect to the fiscal
quarter ending September 30, 2013, all Unquoted Investments other than No
External Review Assets shall be Borrower Tested Assets and the Borrower shall
request a Borrower External Unquoted Value for all such Unquoted Investments.
Each such valuation report shall also include the information required to comply
with any enterprise value eligibility criteria referred to above.
(w)    prior to June 30, 2010, the value of any such unquoted Eligible Portfolio
Investment that was acquired prior to the Original Effective Date shall be the
Borrower’s internal valuations as set forth in the Borrowing Base Certificate;
(xz)    the value of any such unquoted Eligible Portfolio Investment Unquoted
Investments acquired during a fiscal quarter shall be deemed to be equal to the
cost of such Eligible Portfolio Investment until such time as the fair market
value of such Eligible Portfolio Investment is determined in accordance with the
foregoing provisions of this sub-clause (B) as at the last day of such fiscal
quarter and.

75



--------------------------------------------------------------------------------



(y)    notwithstanding the foregoing, the Board of Directors of the Borrower
may, without the assistance of an Approved Third-Party Appraiser, determine the
fair market value of any unquoted Eligible Portfolio Investment with a fair
value that is less than $5,000,000, so long as (i) the aggregate value of all
such Eligible Portfolio Investments so determined does not at any time exceed
10% of the aggregate Borrowing Base and (ii) no Underperforming Investment with
a value so determined shall be included in the Borrowing Base.
(C)    Internal Review. The Borrower shall conduct internal reviews of all
Eligible Portfolio Investments at least once each calendar week which shall take
into account any events of which the Borrower has knowledge that adversely
affect the value of any Eligible Portfolio Investment. If the (each such value
of any Eligible Portfolio Investment , an “Internal Value”).
(D)    Value of Quoted Investments. Subject to clauses (G) and (H) below, the
“Value” of each Quoted Investment for purposes of this Agreement shall be the
lowest of (i) the Internal Value of such Quoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (ii) the External
Quoted Value of such Quoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A), (iii) 102% of the principal amount of such Eligible
Portfolio Investment and (iv) the principal amount of such Eligible Portfolio
Investment plus any applicable prepayment premium.
(E)    Value of Unquoted Investments. Subject to clauses (G) and (H) below,
(x)    if the Internal Value of any Unquoted Investments as most recently
determined by the Borrower pursuant to this Section 5.12(b)(ii)(C) is lower than
the value of such Eligible Portfoliofalls below the range of the External
Unquoted Value of such Unquoted Investment as most recently determined pursuant
to Section 5.12(b)(ii)(A) and (B), such lower valuethen the “Value” of such
Unquoted Investment for all purposes of the Credit Agreement shall be deemed to
be the “lowest of (i) the Internal Value”, (ii) 102% of the principal amount of
such Eligible Portfolio Investment for all purposes hereof.and (iii) the
principal amount of such Eligible Portfolio Investment plus any applicable
prepayment premium;
(y)    (i) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of
such Unquoted Investment for all purposes of the Credit Agreement shall be
deemed to be the lowest of (a) the midpoint of the range of the Borrower
External Unquoted Value, (b) 102% of the principal amount of such Eligible
Portfolio Investment

76



--------------------------------------------------------------------------------



and (c) the principal amount of such Eligible Portfolio Investment plus any
applicable prepayment premium;
(ii)    if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of the Credit Agreement shall be deemed to be the lowest of (a) the
midpoint of the range of the IVP External Unquoted Value, (b) 102% of the
principal amount of such Eligible Portfolio Investment and (c) the principal
amount of such Eligible Portfolio Investment plus any applicable prepayment
premium;
(z)    if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of the Credit Agreement shall be deemed to be the lowest of (i) the
Internal Value, (ii) 102% of the principal amount of such Eligible Portfolio
Investment and (iii) the principal amount of such Eligible Portfolio Investment
plus any applicable prepayment premium;
except that:
if the difference between the highest and lowest Borrower External Unquoted
Value in such range exceeds an amount equal to 6% of the midpoint of such range,
the “Value” of such Unquoted Investment shall instead be deemed to be the lowest
of (i) the lowest Borrower External Unquoted Value in such range, (ii) the
Internal Value determined pursuant to Section 5.12(b)(ii)(C), (iii) 102% of the
principal amount of such Eligible Portfolio Investment, and (iv) the principal
amount of such Eligible Portfolio Investment plus any applicable prepayment
premium.
(F)    Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within one Business
Day as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make the payments and prepayments (and provide cover for Letters of Credit), all
as more specifically set forth in Section 2.09(b).

77



--------------------------------------------------------------------------------



(DG)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B)(y) or (C), then the “Value” of such Eligible Portfolio Investment as at such
date shall be deemed to be zero. If the Administrative Agent shall fail to
determine the value of any Eligible Portfolio Investment as at any date pursuant
to clause (B)(x), then the “Value” of such Eligible Portfolio Investment as at
such date shall be the lower of (x) the Internal Value and (y) the par or face
value of such Unquoted Investment.
(EH)    Adjustment of Values. Notwithstanding anything herein to the
contrarySolely with respect to the fiscal quarter ending September 30, 2013, the
Administrative Agent, in its sole and absolute discretion exercised in good
faith, may, and upon the request of the Required Lenders, shall, lower the Value
of any Eligible Portfolio Investment (in which case the “Value” of such Eligible
Portfolio Investment shall for all purposes hereof be deemed to be the Value
assigned by the Administrative Agent) and/or exclude any Eligible Portfolio
Investment from the Borrowing Base entirely, so long as the aggregate reduction
in the Borrowing Base resulting from all such revisions and exclusions in any
fiscal quarter does not exceed five percent (5%). Any such revision or exclusion
shall be effective ten Business Days after the Administrative Agent’s delivery
of notice thereof to the Borrower.
(iii)     Supplemental Testing of Values; Valuation Dispute Resolutions
(A) Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, shall at any time have the right to request
any Portfolio Investment (other than IVP Tested Assets) included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by an Independent Valuation Provider. Subject to
Section 5.12(b)(iii)(C) below, there shall be no limit on the number of such
appraisals requested by the Administrative Agent and the costs of any such
valuation shall be at the expense of the Borrower. If (x) the value of any
Borrower Tested Asset determined pursuant to Section 5.12(b)(ii) is less than
the value determined by the Independent Valuation Provider pursuant to this
clause, then the value determined pursuant to Section 5.12(b)(ii) shall continue
to be used as the “Value” for purposes of the Credit Agreement and (y) if the
value of any Borrower Tested Asset determined pursuant to Section 5.12(b)(ii) is
greater than the value determined by the Independent Valuation Provider and the
difference between such values is (1) less than or equal to 5% of the value
determined pursuant to Section 5.12(b)(ii), then the value determined pursuant
to Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined

78



--------------------------------------------------------------------------------



pursuant to Section 5.12(b)(ii), then the Borrower and the Administrative Agent
shall retain an additional third-party appraiser and, upon the completion of
such appraisal, the “Value” of such Portfolio Investment shall become the
average of the three valuations (with the average of the value of the
Independent Valuation Provider and value determined pursuant to
Section 5.12(b)(ii) to be used until the third value is obtained).
(B) For purposes of this Section 5.12(b)(iii), the Value of any Portfolio
Investment for which the Independent Valuation Provider’s value is used shall be
the midpoint of the range (if any) determined by the Independent Valuation
Provider.
(C) Subject to the next sentence, the documented out-of-pocket costs of any
valuation reasonably incurred by the Administrative Agent under this Section
5.12 shall be at the expense of the Borrower; provided that the Administrative
Agent shall under no circumstances be required to incur expenses under Section
5.12(b)(iii) in excess of the IVP Supplemental Cap (as defined below). Unless an
Event of Default has occurred and is continuing, the Borrower shall not be
responsible for the reimbursement of any fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(b)(iii) in
excess of $200,000 in the aggregate incurred for all such fees, costs and
expenses in any 12-month period (the “IVP Supplemental Cap”).


(c)    Investment Company Diversification Requirements. The Borrower will, and
will cause its Subsidiaries (other than Financing Subsidiaries that are exempt
from the Investment Company Act) at all times to (i) comply with the portfolio
diversification and similar requirements set forth in the Investment Company Act
applicable to business development companies and (ii) subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.
(d)    Risk Factor Rating. The Borrower shall assign each Portfolio Investment
that is otherwise an Eligible Portfolio Investment a risk factor rating (a “Risk
Factor Rating”) based on Portfolio Company Data relating to such Portfolio
Investment by, at the Borrower’s option, either (i) inputting such Portfolio
Company Data into RiskCalc, Moody’s KMV Expected Default Frequency model or (ii)
a shadow rating performed by a Moody’s analyst with respect to such Portfolio
Company Data.
SECTION 5.13.    Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (i) the Value of each Eligible
Portfolio Investment (excluding any cash held by the Administrative Agent
pursuant to Section 2.04(k)) by (ii) the applicable Advance Rate, expressed as a
fraction; provided that:
(a)    the Advance Rate applicable to that portion of the aggregate Value of the
Eligible Portfolio Investments of all issuers in a consolidated group of
corporations or

79



--------------------------------------------------------------------------------



other entities, in accordance with GAAP, that exceeds (i) 10% of Shareholders’
Equity of the Borrower (which, for purposes of this calculation, shall be
exclusive of the net asset value held in any Financing Subsidiary and any Asset
Manager), or (ii) 10% of the aggregate Value of all Eligible Portfolio
Investments included in the Borrowing Base, shall be 0%;
(b)    the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
less than 20 different issuers;
(c)    the portion of the Borrowing Base attributable to the following assets in
the aggregate shall not exceed 10% of the Borrowing Base, and the Borrowing Base
shall be reduced to the extent such portion would otherwise exceed 10% of the
Borrowing Base: (i) Eligible Portfolio Investments rated 3 by the Borrower using
the Proprietary Rating System; (ii) Underperforming Investments; (iii) Eligible
Portfolio Investments that are debt obligations which bear cash interest less
frequently than quarterly; and (iv) PIK Obligations;
(d)    the portion of the Borrowing Base attributable to Underperforming
Investments shall not exceed 5% of the Borrowing Base, and the Borrowing Base
shall be reduced to the extent such portion would otherwise exceed 5% of the
Borrowing Base;
(e)    the portion of the Borrowing Base attributable to Covenant-Lite Loans
shall not exceed 10% of the Borrowing Base, and the Borrowing Base shall be
reduced to the extent such portion would otherwise exceed 10% of the Borrowing
Base;
(f)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Low-Risk Assets, Performing Last Out Loans or
Performing Second Lien Credit Facility Loans shall not exceed 25% of the
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 25% of the Borrowing Base;
(g)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in the Largest Industry Classification Group shall not exceed 25% of
the Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 25% of the Borrowing Base;
(h)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any single Industry Classification Group (other than the Largest
Industry Classification Group) shall not exceed 15% of the Borrowing Base and
the Borrowing Base shall be reduced to the extent such portion would otherwise
exceed 15% of the Borrowing Base;
(i)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments with respect to which the headquarters of the corresponding
Portfolio Company is located in any one state, province, commonwealth,
territory, possession or

80



--------------------------------------------------------------------------------



political subdivision of the United States or Canada shall not exceed 30% of the
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 30% of the Borrowing Base;
(j)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments with a Risk Factor higher than 3490 shall not exceed 20% of the
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 20% of the Borrowing Base;
(k)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are revolving loans shall not exceed 15% of the Borrowing Base
and the Borrowing Base shall be reduced to the extent such portion would
otherwise exceed 15% of the Borrowing Base;
(l)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are loans with respect to which the Borrower (including, for
clarity, any Financing Subsidiary and its Affiliates, on a combined basis)
controls less than 50% of such loan and for which the Borrower was not actively
engaged in the origination and structuring of such loan, shall not exceed 20% of
the Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 20% of the Borrowing Base;
(m)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Affiliate Investments shall not exceed 20% of the Borrowing
Base and the Borrowing Base shall be reduced to the extent such portion would
otherwise exceed 20% of the Borrowing Base;
(n)    if at any time the weighted average maturity of all debt Eligible
Portfolio Investments exceeds 5 years, the Borrowing Base shall be reduced by
removing debt Eligible Portfolio Investments therefrom (but not from the
Collateral) in the order of maturity (with the debt Eligible Portfolio
Investment having the longest maturity to be removed first) to the extent
necessary to cause the weighted average maturity of all debt Eligible Portfolio
Investments included in the Borrowing Base to be no greater than 5 years
(subject to all other constraints, limitations and restrictions set forth
herein);
(o)    if at any time the Weighted Average Fixed Coupon (after giving effect to
any Hedge Agreement) is less than the greater of (i) 8% and (ii) the one-month
LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing debt
Eligible Portfolio Investments therefrom (but not from the Collateral) in the
order of cash interest coupon amount (with the debt Eligible Portfolio
Investment having the lowest cash interest coupon to be removed first) to the
extent necessary to cause the Weighted Average Fixed Coupon to be at least equal
to the greater of (x) 8% and (y) LIBO Rate plus 4.5% (subject to all other
constraints, limitations and restrictions set forth herein);
(p)    if at any time the Weighted Average Floating Spread (after giving effect
to any Hedge Agreement) is less than 4.5%, the Borrowing Base shall be reduced
by removing debt Eligible Portfolio Investments therefrom (but not from the
Collateral) in

81



--------------------------------------------------------------------------------



the order of Spread amount (with the debt Eligible Portfolio Investment having
the lowest Spread to be removed first) to the extent necessary to cause the
Weighted Average Floating Spread to be at least 4.5% (subject to all other
constraints, limitations and restrictions set forth herein);
(q)    if at any time the weighted average Risk Factor of all Eligible Portfolio
Investments (based on the fair value of such Eligible Portfolio Investments)
exceeds 2950, the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the weighted average Risk Factor of all Eligible Portfolio Investments in
the Borrowing Base to be no greater than 2950 (subject to all other constraints,
limitations and restrictions set forth herein);
(r)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments denominated in Canadian dollars or with respect to which (i) the
principal operations of the corresponding Portfolio Company or any assets of
such Portfolio Company pledged as collateral for such Portfolio Investment are
primarily located in Canada or any commonwealth, territory, possession or
political subdivision of the United States (other than any state of the United
States), (ii) the corresponding Portfolio Company is organized under the laws of
Canada or any commonwealth, territory, possession or political subdivision of
the United States (other than any state of the United States), or (iii) the
corresponding Portfolio Company is domiciled within Canada or any commonwealth,
territory, possession or political subdivision of the United States (other than
any state of the United States), shall not exceed 10% of the Borrowing Base and
the Borrowing Base shall be reduced to the extent such portion would otherwise
exceed 10% of the Borrowing Base; and
(s)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that contain any restrictions on transfer described in subclause (e)
of clause (ii) of the definition of “Transferable” shall not exceed 10% of the
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 10% of the Borrowing Base.; and
(t)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Noteless Loan Assets shall not exceed 25% of the Borrowing
Base, and the Borrowing Base shall be reduced to the extent such portion would
otherwise exceed 25% of the Borrowing Base.
For all purposes of this Section 5.13, (A) all issuers of Eligible Portfolio
Investments that are Affiliates of one another shall be treated as a single
issuer (unless such issuers are Affiliates of one another solely because they
are under the common Control of the same private equity sponsor), and (B) the
amount of all Eligible Portfolio Investments denominated in Canadian dollars
shall be converted into the Dollar Equivalent thereof prior to any other
determinations under this Section 5.13. In addition, as used herein, the
following terms have the following meanings:

82



--------------------------------------------------------------------------------



“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:
Eligible Portfolio Investment
Quoted
Unquoted
Cash and Cash Equivalents
100%
n.a.
Short-Term U.S. Government Securities
100%
n.a.
Long-Term U.S. Government Securities
95%
n.a.
Performing First Lien Credit Facility Loans
85%
75%
Performing Last Out Loans
75%
65%
Performing Second Lien Credit Facility Loans
70%
60%
Performing High Yield Securities
65%
55%
Performing Mezzanine Investments and Performing Covenant-Lite Loans
60%
50%
Performing PIK Obligation
50%
40%
Performing Underperforming Investments
Non-Performing Portfolio Investments
40%
0%
30%
0%
 
 
 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.
“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.
“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.
“Covenant-Lite Loans” means a Credit Facility Loan or a mezzanine investment
(which would otherwise qualify as a Mezzanine Investment but for the absence of
the following covenants) that (i) does not include at least one of the
following: (a) a leverage covenant, (b) a fixed charge coverage ratio of not
less than 1.00 to 1.00, (c) a debt service ratio of not less than 1.25 to 1.00,
or (d) an interest coverage ratio of not less than 1.50 to 1.00, and (ii) is for
an issuer whose trailing 12 month EBITDA (or adjusted EBITDA, consolidated
EBITDA, adjusted consolidated EBITDA or such other similar term as may be used
in the applicable documentation) is at least $50,000,000.
“Credit Facility Loans” means debt obligations (including, without limitation,
term loans, revolving loans, debtor-in-possession financings, the funded portion
of revolving credit lines and letter of credit facilities and other similar
loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally under a syndicated loan or credit
facility, which may be a portion of a larger credit facility to the same
obligor(s) for which other portions thereof may be held by one or more Financing
Subsidiaries or other Persons (so

83



--------------------------------------------------------------------------------



long as the applicable Obligor’s portion is pari passu with all other
obligations under such credit facility and the requirements of Section
5.08(c)(iv) have been satisfied with respect thereto).
“Defaulted Obligation” means debt (a) as to which, (x) a default as to the
payment of principal and/or interest has occurred and is continuing for a period
of thirty two (32) consecutive days with respect to such debt (without regard to
any grace period applicable thereto, or waiver thereof) or (y) a default not set
forth in clause (x) has occurred and the holders of such debt have accelerated
all or a portion of the principal amount thereof as a result of such default;
(b) as to which a default as to the payment of principal and/or interest has
occurred and is continuing on another material debt obligation of the obligor
under such debt which is senior or pari passu in right of payment to such debt;
(c) as to which the obligor under such debt or others have instituted
proceedings to have such obligor adjudicated bankrupt or insolvent or placed
into receivership and such proceedings have not been stayed or dismissed or such
obligor has filed for protection under Chapter 11 of the United States
Bankruptcy Code (unless, in the case of clause (b) or (c), such debt is a
debtor-in-possession loan, in which case it shall not be deemed to be a
Defaulted Obligation under such clause); (d) as to which any of the following
actions have been taken: charging a default rate of interest for more than 150
consecutive days, or foreclosure on collateral for such debt has been commenced
and is being pursued by or on behalf of the holders thereof; or (e) that the
Borrower has in its reasonable commercial judgment otherwise declared to be a
Defaulted Obligation.
“First Lien Credit Facility Loan” means a Credit Facility Loan that is entitled
to the benefit of a first lien and first priority perfected security interest on
a substantial portionall or substantially all of the assets of the respective
borrower and guarantors obligated in respect thereof., and which has the most
senior pre-petition priority in any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings; provided, however that, in the case of
accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien.
“Fixed Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a fixed rate.
“Floating Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a floating rate.
“High Yield Securities” means debt Securities (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments or
Credit Facility Loans.
“Last Out Loans” means, with respect to any Credit Facility Loan that is a term
loan structured in a first out tranche and a last out tranche (with the first
out tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Credit Facility Loan that is the last out
tranche; provided that:
(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the

84



--------------------------------------------------------------------------------



assets of the respective borrower and guarantors obligated in respect thereof
(subject to customary exceptions), and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings (taking into account the payment priority of the first
out tranche and subject to customary permitted liens as contemplated by the
applicable Credit Facility Loan documents);
 
(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA (or
adjusted EBITDA, consolidated EBITDA, adjusted consolidated EBITDA or such other
similar term as may be used in the applicable documentation) of the underlying
obligor does not at any time exceed 2.25x;
 
(c) such last out tranche (i) gives the holders of such last out tranche
enforcement rights during the existence of an event of default (subject to
customary standstill and other customary limitations and exceptions, including
if the holders of the first out tranche have previously exercised enforcement
rights), (ii) shall have the same maturity date as the first out tranche, (iii)
is entitled to the same representations, covenants and events of default as the
holders of the first out tranche, and (iv) provides the holders of such last out
tranche with customary amendment protections benefiting the last out lenders;
and
 
(d) such first out tranche is not subject to multiple drawings, other than
pursuant to a customary accordion not to exceed 120% of the original maximum
principal commitment (provided, in any case, at the time of such drawing and
after giving effect thereto, the ratio referenced in clause (b) above is not
exceeded).
For clarity, any last out loan that complies with subsection (a) above, but
fails to qualify under any of (b), (c) and/or (d) above, shall be deemed a
Second Lien Credit Facility Loan (to the extent it otherwise meets the
definition of Second Lien Credit Facility Loan).
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than six months from the applicable date of determination.
“Low-Risk Assets” means Cash, Cash Equivalents and Performing First Lien Credit
Facility Loans.
“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private issuers, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision thereunder), (d) that are not Cash Equivalents and
(e) contractually subordinated in right of payment to other debt of the same
issuer and (ii) a Credit Facility Loan that is not a First Lien Credit Facility
Loan, a Last Out Loan or a Second Lien Credit Facility Loan.
“Non-Performing Portfolio Investment” means any Eligible Portfolio Investment
that is not a Performing (as defined below) Eligible Portfolio Investment.

85



--------------------------------------------------------------------------------



“Noteless Loan Asset” means a debt Portfolio Investment with respect to which
the underlying loan or credit agreement does not require the underlying obligor
to execute and deliver a promissory note to evidence the indebtedness (or
requires the holder of the indebtedness to affirmatively request a promissory
note and such promissory note has been requested but not yet received); provided
that for any debt Portfolio Investment for which the Borrower or its Affiliates
is the administrative agent, all such debt obligations shall be evidenced by a
promissory note; provided, further that any Noteless Loan Asset shall be
identified as such in the Borrowing Base Certificate.
“Performing” means with respect to any Eligible Portfolio Investment, that such
Eligible Portfolio Investment is not a Defaulted Obligation and does not
represent debt or Capital Stock of an issuer that has issued any Defaulted
Obligation.
“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations or Underperforming Investments and (b) are Performing.
“Performing First Lien Credit Facility Loans” means First Lien Credit Facility
Loans that (a) are not Last Out Loans, PIK Obligations, Covenant-Lite Loans or
Underperforming Investments and (b) are Performing.
“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations or Underperforming Investments and (b) are Performing.
“Performing Last Out Loans” means Last Out Loans that (a) are not PIK
Obligations, Covenant Lite Loans or Underperforming Investments and (b) are
Performing.
“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations, Covenant-Lite Loans or Underperforming Investments and (b) are
Performing.
“Performing PIK Obligations” means PIK Obligations that (a) are not
Underperforming Investments and (b) are Performing.
“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Credit Facility Loan, a security interest to
secure a working capital facility for such Portfolio Company in the accounts
receivable and/or inventory (and the proceeds thereof) of such Portfolio Company
and any of its subsidiaries that are guarantors of such working capital
facility; provided that (i) such Credit Facility Loan has a second priority lien
on such accounts receivable and/or inventory, as applicable (and the proceeds
thereof), (ii) such working capital facility is not secured by any other assets
(other than a second priority lien, subject to the first priority lien of the
Credit Facility Loan on such other assets) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 20% of the aggregate enterprise
value of the Portfolio Company (as determined in accordance with the valuation
methodology for determining the enterprise value of the applicable Portfolio
Company as established by an Approved Third-Party Appraiser).

86



--------------------------------------------------------------------------------



“Performing Second Lien Credit Facility Loans” means Second Lien Credit Facility
Loans that (a) are not Last Out Loans, PIK Obligations, Covenant-Lite Loans or
Underperforming Investments and (b) are Performing.
“Performing Underperforming Investments” means Underperforming Investments that
are Performing.
“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (i) is a fixed rate obligation and requires payment of interest in cash on an
at least quarterly basis at a rate of not less than 8% per annum or (ii) is not
a fixed rate obligation and requires payment of interest in cash on an at least
quarterly basis at a rate of not less than 4.5% per annum in excess of the
applicable index.
“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been (x)
on cash non-accrual, or (y) amended or subject to a deferral or waiver the
effect of which is to (i) change the amount of previously required scheduled
debt amortization (other than by reason of repayment thereof) or (ii) extend the
tenor of previously required scheduled debt amortization, in each case such that
the remaining weighted average life of such Portfolio Investment is extended by
more than 20%.
“Second Lien Credit Facility Loan” means a Credit Facility Loan (other than a
First Lien Credit Facility Loan and a Last Out Loan) that is entitled to the
benefit of a first and/or second lien and first and/or second priority perfected
security interest on a substantial portionall or substantially all of the assets
of the respective borrower and guarantors obligated in respect thereof.
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Credit Facility Loans.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within six months of the applicable date of determination.
“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate

87



--------------------------------------------------------------------------------



Portfolio Investment over the LIBO Rate in effect as of the date of
determination for deposits in U.S. dollars for a period of three (3) months.
“Underperforming Investment” means (i) any Eligible Portfolio Investment rated 4
or 5 by the Proprietary Rating System, (ii) any Restructured Investment, and
(iii) any loan that would otherwise qualify as a Covenant-Lite Loan but whose
issuer has trailing 12 month EBITDA (or adjusted EBITDA, consolidated EBITDA,
adjusted consolidated EBITDA or such other similar term as may be used in the
applicable documentation) of less than $50,000,000.
“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of the Credit Agreement.
“Value” means, subject to Section 5.12(b)(ii)(B)(y), with respect to any
Eligible Portfolio Investment, the lowest of (X) the most recent internal fair
value asvalue thereof determined pursuant tofor purposes of this Agreement in
accordance with Section 5.12(b)(ii)(C), (Y) the most recent external fair value
as determined pursuant to Section or 5.12(b)(ii)(A) and (B), and (Z) in the case
of any debt Eligible Portfolio Investment, the lower of (i) 102% of the
principal amount of such Eligible Portfolio Investment and (ii) the principal
amount of such Eligible Portfolio Investment plus any iii), as applicable
prepayment premium.
“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.
“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%.
ARTICLE VI    

NEGATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 6.01.    Indebtedness. The Borrower will not nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

88



--------------------------------------------------------------------------------



(a)    Indebtedness created hereunder or under any other Loan Document;
(b)    (i) Unsecured Shorter-Term Indebtedness in an aggregate principal amount
not to exceed (i) $20,000,000 plus (ii) from and after the Commitment
Termination Datedate that is nine months prior to the maturity of such 2016
Notes, $115,000,000 representing the outstanding principal amount of the 2016
Notes; and (ii) Secured Longer-Term Indebtedness, in each case, so long as
(w) no Default exists at the time of the incurrence thereof, (x) the Borrower is
in pro forma compliance with each of the covenants set forth in Sections
6.07(a), (b) and (c) after giving effect to the incurrence thereof and on the
date of such incurrence the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect, (y) prior to and immediately
after giving effect to the incurrence thereof, the Covered Debt Amount does not
or would not exceed the Borrowing Base then in effect; and (z) on the date the
incurrence thereof, the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (y) after giving effect to such incurrence. For purposes of
preparing such Borrowing Base Certificate, (A) the fair market value of Eligible
Portfolio Investments for which market quotations are readily available shall be
the most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Eligible Portfolio Investments for which market
quotations are not readily available shall be the Value set forth in the
Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01(d); provided, that
the Borrower shall reduce the Value of any Eligible Portfolio Investment
referred to in this sub-clause (B) to the extent necessary to take into account
any events of which the Borrower has knowledge that adversely affect the value
of such Eligible Portfolio Investment.
(c)    Unsecured Longer-Term Indebtedness, so long as (x) no Default exists at
the time of the incurrence thereof and (y) the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b) and (c)
after giving effect to the incurrence thereof and on the date of such incurrence
the Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect;
(d)    Indebtedness of Financing Subsidiaries, provided that (i) on the date
that such Indebtedness is incurred (for clarity, with respect to revolving loan
facilities or staged advance loan facilities, “incurrence” shall be deemed to
take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b) and (c) after giving effect to the
incurrence thereof and on the date of such incurrence Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect, and
(ii) in the case of revolving loan facilities or staged advance loan facilities,
upon each borrowing thereunder, the Borrower is in pro forma compliance with
each of the covenants set forth in Sections 6.07(a), (b) and (c).
(e)    Other Permitted Indebtedness in an aggregate principal amount not to
exceed $40,000,000;
(f)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

89



--------------------------------------------------------------------------------



(g)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
(h)    Existing Indebtedness of the Financing Subsidiaries as in effect on the
Restatement Effective Date;
(i)    obligations of the Borrower under the SBIC Guarantee and under any
substantially similar agreement (or agreement based upon the SBA’s then
applicable form) with respect to any other SBIC Subsidiary; and
(j)    obligations (including Guarantees) in respect of Standard Securitization
Undertakings.
SECTION 6.02.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:
(a)    any Lien on any property or asset of the Borrower existing on the
Original Effective Date and set forth in Schedule 3.11(b), provided that (i) no
such Lien shall extend to any other property or asset of the Borrower or any of
its Subsidiaries, and (ii) any such Lien shall secure only those obligations
which it secures on the Original Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(b)    Liens created pursuant to the Security Documents;
(c)    Liens on assets of the Financing Subsidiaries;
(d)    Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA;
(e)    Liens created pursuant to the Security Documents securing Secured
Longer-Term Indebtedness incurred pursuant to Section 6.01(b);
(f)    Permitted Liens.
(g)    Liens granted pursuant to the Structured Pledge Agreement - FSF as in
effect on the date hereof on Equity Interests in Fifth Street Funding LLC
securing Indebtedness incurred pursuant to Section 6.01(d).
(h)    Liens created by posting of cash collateral in connection with Hedging
Agreements permitted under Section 6.04(c) in an aggregate amount not to exceed
$5,000,000 at any time, provided that, for the avoidance of doubt, at no time
shall such cash collateral constitute an Eligible Portfolio Investment; and
(i)    additional Liens securing Indebtedness not to exceed $10,000,000 in the
aggregate provided such Indebtedness is not otherwise prohibited under Section
6.01(e) of this Agreement.

90



--------------------------------------------------------------------------------



SECTION 6.03.    Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution). The Borrower will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Borrower and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any other Loan
Document. The Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets (including, without limitation, Cash, Cash Equivalents and Equity
Interests), whether now owned or hereafter acquired, but excluding (x) assets
(other than Portfolio Investments) sold or disposed of in the ordinary course of
business (including to make expenditures of cash in the normal course of the
day-to-day business activities of the Borrower and its Subsidiaries (other than
the Financing Subsidiaries)) and (y) subject to the provisions of clauses (d)
and (e) below, Portfolio Investments.
Notwithstanding the foregoing provisions of this Section:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;
(b)    any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary or Asset Manager) so long as
prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base;
(e)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary or Asset
Manager so long as (i) prior to and after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Portfolio Investments
or payment of outstanding Loans or Other Covered Indebtedness) the Covered Debt
Amount does not exceed the Borrowing Base and no Default exists and the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer to
such effect, (ii) either (x) the amount by which the Borrowing Base exceeds the
Covered Debt

91



--------------------------------------------------------------------------------



Amount immediately prior to such release is not diminished as a result of such
release or (y) the Borrowing Base immediately after giving effect to such
release is at least 120% of the Covered Debt Amount and (iii) in the case of any
sale, transfer or other disposition to Fifth Street Funding, LLC, if the
Structured Facility Agreements – FSF are outstanding, the Reinvestment Period
(as defined in the Structured Loan Agreement - FSF) has not ended, or in the
event that the Structured Facility Agreements – FSF have been terminated or
replaced, the lender holding liens on the assets of Fifth Street Funding, LLC,
if any, has not instituted a process whereby the principal portion of loan
assets held by Fifth Street Funding, LLC may not be reinvested or distributed to
its equity holder.
(f)    the Borrower may merge or consolidate with any other Person, so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing;
(g)    the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year;
(h)    any Subsidiary of the Borrower may be liquidated or dissolved, provided
that, in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower; and
(i)    the Borrower may sell or transfer, in one or more transactions, Equity
Interests of Fifth Street Funding II, LLC (or Fifth Street Funding II, LLC may
issue new Equity Interests) to any Person for a fair value thereof, provided
that no Default or Event of Default has occurred and is continuing or would
occur as a result of such transfer or issuance.  
SECTION 6.04.    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:
(a)    operating deposit accounts with banks;
(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
(c)    Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning and not for speculative purposes;
(d)    Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the Investment Company Act (to
the extent such applicable Person is subject to the Investment Company Act) and
the Borrower’s Investment Policies;

92



--------------------------------------------------------------------------------



(e)    Equity Interests in Financing Subsidiaries existing on the Original
Effective Date and any other Equity Interests in Financing Subsidiaries acquired
after the Original Effective Date to the extent not prohibited by Section
6.03(e);
(f)    Investments by any Financing Subsidiary;
(g)    Investments in Cash and Cash Equivalents;
(h)    Investments described on Schedule 3.12(b) hereto; and
(i)    other Investments in an aggregate amount not to exceed $15,000,000.
SECTION 6.05.    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that the Borrower may declare and pay:
(a)    dividends with respect to the capital stock of the Borrower payable
solely in additional shares of the Borrower’s common stock;
(b)    dividends and distributions in cash or other property (excluding for this
purpose the Borrower’s common stock) in or with respect to any taxable year of
the Borrower in amounts not to exceed 110% (tested as of September 30 of each
year) of the higher of (x) the net investment income of Borrower for the
applicable fiscal year determined in accordance with GAAP and as specified in
the annual financial statements of Borrower for such year or (y) the amount that
is required by the Borrower to: (i) allow the Company to satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a regulated
investment company for any such taxable year, and (ii) reduce to zero for any
such taxable year its liability for federal income taxes imposed on (x) its
investment company taxable income pursuant to Section 852(b)(1) of the Code (or
any successor thereto), or (y) its net capital gain pursuant to Section
852(b)(3) of the Code (or any successor thereto) (such amount, the “Required
Payment Amount”);
(c)    dividends and distributions in addition to those permitted in the
foregoing clauses (a) and (b), so long as (i) no Default or Event of Default
shall have occurred or be continuing and (ii) the Covered Debt Amount does not
exceed 85% of the Borrowing Base, provided that on the date of such dividend or
distribution, the Borrower delivers to the Administrative Agent a Borrowing Base
Certificate demonstrating compliance with subclause (ii) hereof;
(d)    Subsidiaries of the Borrower may make Restricted Payments to the
Borrower.
Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

93



--------------------------------------------------------------------------------



For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.
SECTION 6.06.    Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property.
SECTION 6.07.    Certain Financial Covenants.
(a)    Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) the sum of
(x) $675,000,000825,000,000 plus (y) 50% of the aggregate net proceeds of all
sales of Equity Interests by the Borrower and its Subsidiaries after the
Amendment No. 45 Effective Date (other than the proceeds of sales of Equity
Interests by and among the Borrower and its Subsidiaries, including, without
limitation, sales of Equity Interests by the Structured Subsidiaries to the
Borrower in consideration of the sale of Portfolio Investments by the Borrower
to the Structured Subsidiaries).
(b)    Asset Coverage Ratio. The Borrower will not permit the Asset Coverage
Ratio to be less than 2.10 to 1 at any time.
(c)    Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the last
day of any fiscal quarter.
(d)    Liquidity Test. The Borrower will not permit the aggregate Value of the
Eligible Portfolio Investments that can be converted to Cash in fewer than 10
Business Days without more than a 5% change in price to be less than 15% of the
Covered Debt Amount for more than 30 Business Days during any period when the
Adjusted Covered Debt Balance is greater than 85% of the Adjusted Borrowing
Base.
SECTION 6.08.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transactions with any of
its Affiliates or Affiliate Investments, even if otherwise permitted under this
Agreement, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Obligors not involving any other
Affiliate, (c) Restricted Payments permitted by Section 6.05 or dividends from
Affiliate Investments to the Borrower or its Subsidiaries, (d)  the transactions
provided in the Affiliate Agreements, (e) a merger with the Investment Advisor
or FSC, Inc., (f) if and to the extent permitted pursuant to applicable law, the
transactions described on Schedule 6.08 or (g) co-investments with other

94



--------------------------------------------------------------------------------



funds advised by Fifth Street Management LLC to the extent permitted by
applicable law and/or SEC guidance (including exemptive relief from the SEC
and/or a no-action letter).
SECTION 6.09.    Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries to, engage to any material extent in any business other
than in accordance with its Investment Policies.
SECTION 6.10.    No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents;
(b) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; (d) the terms of any Structured
Facility Agreements – FSF as in effect on the Original Effective Date, and (e)
any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.
SECTION 6.11.    Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of:
(a)    any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that would
result in such Indebtedness not meeting the requirements of the definition of
“Secured Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” and
“Unsecured Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless, in the case of Unsecured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement);
(b)    any of the Affiliate Agreements (other than the Structured Facility
Agreements - FSF and the SBIC Agreements), unless such modification, supplement
or waiver is not less favorable to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).

95



--------------------------------------------------------------------------------



The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify the Structured
Facility Agreements - FSF (other than the Structured Pledge Agreement-FSF, which
may only be amended with the consent of the Administrative Agent) or any other
documents, instruments and agreements evidencing, securing or relating to
Indebtedness permitted pursuant to Section 6.01(d) and (e), including increases
in the principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms, provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a) (i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.
SECTION 6.12.    Payments of Longer-Term Indebtedness. The Borrower will not,
nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness (other than (i) the refinancing of Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness with Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness permitted under Section 6.01
or (ii) with the proceeds of any issuance of Equity Interests, in each case to
the extent not required to be used to prepay Loans), except for (a) regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness, (b) payments and prepayments of Secured Longer-Term Indebtedness
required to comply with requirements of Section 2.09(b), or (c) repurchase of
Unsecured Longer-Term Indebtedness, including, but not limited to the 2016
Notes, from time to time, so long as (i) both before and after giving effect to
any such repurchase, there is no Default or Event of Default, and (ii) after
giving effect to such repurchase, the Borrower has not drawn more than 65% of
the total Commitments and the Covered Debt Amount does not exceed 65% of the
Borrowing Base.
SECTION 6.13.    Modification of Investment Policies and Proprietary Rating
System. Other than with respect to Permitted Policy Amendments and the
Investment Policy Amendment, the Borrower will not amend, supplement, waive or
otherwise modify in any material respect either the Investment Policies or the
Proprietary Rating System, in each case, as in effect on February 29, 2012.
SECTION 6.14.    SBIC Guarantee. The Borrower will not, nor will it permit any
of its Subsidiaries to, (i) “Participate In” an “Impermissible Change of
Control” under (and as defined in) the SBIC Guarantee, or otherwise permit the
occurrence of an “Impermissible Change of Control” under (and as defined in) the
SBIC Guarantee or (ii) cause or permit the occurrence of any equivalent
condition or event under any similar agreement with respect to any other SBIC
Subsidiary.

96



--------------------------------------------------------------------------------



ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    the Borrower shall (i) fail to pay any principal of any Loan (including,
without limitation, any principal payable under Section 2.09(b) or (c)) or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as and when required by Section 2.08(a);
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s and its
Subsidiaries’ existence only, and not with respect to the Borrower’s and its
Subsidiaries’ rights, licenses, permits, privileges or franchises),
Sections 5.08(a) or (b), Section 5.10, Section 5.12(c) or in Article VI or any
Obligor shall default in the performance of any of its obligations contained in
Section 7 of the Guarantee and Security Agreement or (ii) Sections 5.01(e) or
(f) or 5.02 and, in the case of this clause (ii), such failure shall continue
unremedied for a period of five or more days after notice thereof by the
Administrative Agent (given at the request of any Lender) to the Borrower;
(e)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;
(f)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account (other than with respect to payments of principal) any applicable
grace period;

97



--------------------------------------------------------------------------------



(g)    any event or condition occurs that (i) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, unless, in the case of this clause (ii), such event or condition is no
longer continuing or has been waived in accordance with the terms of such
Material Indebtedness such that the holder or holders thereof or any trustee or
agent on its or their behalf are no longer enabled or permitted to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or (2) convertible debt that becomes due as a result of a
contingent mandatory conversion or redemption event provided such conversion or
redemption is effectuated only in capital stock.
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

98



--------------------------------------------------------------------------------



(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    an Investment Advisor Departure Event shall occur;
(o)    a Key Person Departure Event shall occur;
(p)    any SBIC Subsidiary shall become the subject of an enforcement action and
be transferred into liquidation status by the SBA;
(q)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except to the extent that any such loss of perfection results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Collateral Agreement;
(r)    except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by any Obligor, or there shall be any actual invalidity of any
guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or
(s)    the Borrower or any of its Subsidiaries shall (i) “Participate In” an
“Impermissible Change of Control” under (and as defined in) the SBIC Guarantee,
or otherwise permit the occurrence of an “Impermissible Change of Control” under
(and as defined in) the SBIC Guarantee or (ii) cause or permit the occurrence of
any equivalent condition or event under any similar agreement with respect to
any future SBIC Subsidiary,
then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically

99



--------------------------------------------------------------------------------



terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.
In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in clause (h) or (i) of
this Article.
ARTICLE VIII    

THE ADMINISTRATIVE AGENT
SECTION 8.01.    Appointment of the Administrative Agent. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
SECTION 8.02.    Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
SECTION 8.03.    Limitation of Duties; Exculpation. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not

100



--------------------------------------------------------------------------------



be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
SECTION 8.04.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 8.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 8.06.    Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required

101



--------------------------------------------------------------------------------



Lenders appoint a successor agent as provided for above in this paragraph. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
SECTION 8.07.    Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08.    Modifications to Loan Documents. Except as otherwise provided
in Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.01.    Notices; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

102



--------------------------------------------------------------------------------



(i)    if to the Borrower, to it at:
Fifth Street Finance Corp.
10 Bank Street, 12th Floor
White Plains, New York 10606
Attention: Bernard D. Berman
Telecopy Number: (914) 328-4214
Telephone: (914) 286-6800


With a copy to:

Rutan & Tucker, LLP
611 Anton Boulevard, 14th Floor
Costa Mesa, California 92626
Attention: William F. Meehan
Telecopy Number: (714) 546-9035


(ii)    if to the Administrative Agent or Issuing Bank, to it at:
ING Capital LLC
1325 Avenue of the Americas
New York, New York 10019
Attention:  Patrick Frisch
Telephone Number: (646) 424-6912
Telecopy Number: (646) 424-6919


with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990


(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic

103



--------------------------------------------------------------------------------



communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.05 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(r)    Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as
a Debtdomain™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.
SECTION 9.02.    Waivers; Amendments.
(a)    No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

104



--------------------------------------------------------------------------------



(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, subject to Section 2.17(b), no such agreement shall
(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount or waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,
(iv)    change Section 2.16(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender affected thereby,
(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or
(vi)    permit the assignment or transfer by any Obligor of any of its rights or
obligations under any Loan Document without the consent of each Lender;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments will be required for  (A) any change adverse to the Lenders
affecting the provisions of this Agreement relating to the Borrowing Base
(including the definitions used therein), or the provisions of
Section 5.12(b)(ii), (B) any adverse change relating to the financial covenants
set forth in Section 6.07 hereof, (C) any adverse change relating to the
Proprietary Rating System or the Risk Factor Rating, (D) any change of the
negative covenants set forth in Sections 6.01 or 6.02 hereof, and (E) any
release of any material portion of the Collateral other than for fair value or
as otherwise permitted hereunder or under the other Loan Documents.
(c)    Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any

105



--------------------------------------------------------------------------------



such increase pursuant to a Commitment Increase under Section 2.07(f) to an
amount not greater than $600,000,000800,000,000) except pursuant to an agreement
or agreements in writing entered into by the Borrower, and by the Collateral
Agent with the consent of the Required Lenders; provided that, subject to
Section 2.17(b), (i) without the written consent of the holders of not less than
two-thirds of the total Revolving Credit Exposures and unused Commitments, no
such agreement shall, (A) release any Obligor representing more than 10% of the
Shareholder’s Equity of the Borrower from its obligations under the Security
Documents, (B) release any guarantor representing more than 10% of the
Shareholder’s Equity of the Borrower under the Guarantee and Security Agreement
from its guarantee obligations thereunder, or (C) amend the definition of
“Collateral” under the Security Documents (except to add additional collateral)
and (ii) without the written consent of each Lender, no such agreement shall (W)
release all or substantially all of the Obligors from their respective
obligations under the Security Documents, (X) release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, (Y) release all or substantially all of
the guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, or (Z) alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to the collateral security provided
thereby; except that no such consent described in clause (i) or (ii) above shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, or otherwise in accordance with Section 9.15.


(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Revolving Credit Exposures and unused Commitments”, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower shall have
the right, at its sole cost and expense, to replace each such Non-Consenting
Lender or Lenders with one or more replacement Lenders pursuant to Section
2.18(b) so long as at the time of such replacement, each such replacement Lender
consents to the proposed change, waiver, discharge or termination.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Collateral
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications

106



--------------------------------------------------------------------------------



or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iv) and all reasonable out-of-pocket costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (other than Taxes or
Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.15), including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby (including, without limitation, pursuant to any
arrangement entered into with an Independent Valuation Provider), (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Obligor, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee or (y) result from a
claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

107



--------------------------------------------------------------------------------



(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or the Issuing
Bank under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so) or to the extent that the fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed
the IVP Supplemental Cap for any 12-month period (provided that prior to
incurring expenses in excess of the IVP Supplemental Cap, the Administrative
Agent shall have afforded the Lenders an opportunity to consult with the
Administrative Agent regarding such expenses), each Lender severally agrees to
pay to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of; this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (d) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 9.04.    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders.

108



--------------------------------------------------------------------------------



(i)    Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and LC Exposure at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:
(A)    the Borrower, provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and (ii)
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and


(B)    the Administrative Agent and the Issuing Bank.


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure, the amount of the Commitment or Loans and
LC Exposure of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S. $1,000,000
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if a Default has
occurred and is continuing;
(B)    each partial assignment of Commitments or Loans and LC Exposure shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Commitments,
Loans and LC Exposure;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to Section
2.18(b)); and
(D)    the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date

109



--------------------------------------------------------------------------------



specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(e)    Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon

110



--------------------------------------------------------------------------------



the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.13 (or any other increased costs protection provision),
2.14 or 2.15. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
(f)    Participations. Any Lender may sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver

111



--------------------------------------------------------------------------------



described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender hereunder. Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (e) and (f) of Section 2.15
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
(i)    No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

112



--------------------------------------------------------------------------------



SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

113



--------------------------------------------------------------------------------



SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the
nonexclusiveexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(j)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING

114



--------------------------------------------------------------------------------



DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Judgment Currency. This is a loan transaction in which the
specification of Dollars and payment in New York City is of the essence, and
Dollars shall be the currency of account in all events relating to Loans. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transfer to New York City under normal banking
procedures does not yield the amount of Dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder into another currency (the “Other Currency”), the rate of
exchange that shall be applied shall be the rate at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under any
other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
Other Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in Dollars,
the amount (if any) by which the sum originally due to such Entitled Person in
Dollars hereunder exceeds the amount of Dollars so purchased and transferred.
SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being

115



--------------------------------------------------------------------------------



understood that any such subsidiary or affiliate receiving such information
shall be bound by the provisions of paragraph (b) of this Section as if it were
a Lender hereunder. Such authorization shall survive the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.
(b)    Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Loans,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans or (iii) any
credit insurer with respect to the Loans, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the Original Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.14.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowereach Obligor, which information includes
the name and address of the

116



--------------------------------------------------------------------------------



Borrowersuch Obligor and other information that will allow such Lender to
identify the Borrowersuch Obligor in accordance with said Act.
SECTION 9.15.    Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.
SECTION 9.16.    Reallocation of Commitments. On the Restatement Effective Date
Borrower shall (A) prepay the Existing Loans (if any) in full,
(B) simultaneously borrow new Loans hereunder in an amount equal to such
prepayment; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any Existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Existing
Lender will be subsequently borrowed from such Existing Lender and (y) the
Existing Lenders and the New Lenders shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Loans are held ratably by the Lenders in accordance
with the respective Commitments of such Lenders (as set forth in Schedule
1.01(b)) and (C) pay to the Lenders the amounts, if any, payable under
Section 2.14 of the Existing Credit Agreement as a result of any such
prepayment. Concurrently therewith, the Lenders shall be deemed to have adjusted
their participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their commitments as so revised.


SECTION 9.17.    Amendment and Restatement.
(a)    The terms and conditions of this Agreement and the Agents’ and the
Lenders’ rights and remedies under this Agreement and the other Loan Documents
shall apply to all of the obligations incurred under the Existing Credit
Agreement.
(b)    On and after the Restatement Effective Date, (i) all references to the
Existing Credit Agreement in the Loan Documents (other than this Agreement)
shall be deemed to refer to the Existing Credit Agreement, as amended and
restated hereby, (ii) all references to any Article, Section or sub-clause of
the Existing Credit Agreement in any Loan Document (other than this Agreement)
shall be deemed to be references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Restatement Effective Date, all references to this Agreement herein (including
for purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Credit Agreement, as amended and restated hereby.
(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents

117



--------------------------------------------------------------------------------



remain in full force and effect unless otherwise specifically amended hereby or
by any other Loan Document.
SECTION 9.18.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrower. The Borrower agrees that nothing in the Loan Documents or otherwise
shall be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its affiliates. The Obligors acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm's-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (iv) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it shall not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.


[Remainder of page intentionally left blank]

118

